                                   Case 21-10744-JTD                 Doc 1       Filed 04/24/21            Page 1 of 62


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Augustus Intelligence Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1 World Trade Center                                            Augustus Intelligence, Inc.
                                  77th Floor                                                      c/o Genevieve Lazarus
                                  Suite D                                                         74-48 65th Street, #1
                                  New York, NY 10007                                              Ridgewood, NY 11385
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                      Case 21-10744-JTD                Doc 1        Filed 04/24/21            Page 2 of 62
Debtor    Augustus Intelligence Inc.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5112

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                       Case 21-10744-JTD                      Doc 1      Filed 04/24/21             Page 3 of 62
Debtor    Augustus Intelligence Inc.                                                                    Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                        1-49                                           1,000-5,000                               25,001-50,000
                                        50-99                                          5001-10,000                               50,001-100,000
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50     million             $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                             Case 21-10744-JTD                Doc 1      Filed 04/24/21           Page 4 of 62
Debtor   Augustus Intelligence Inc.                                                    Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million            More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                                  Case 21-10744-JTD                   Doc 1        Filed 04/24/21             Page 5 of 62
Debtor    Augustus Intelligence Inc.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on           04/24/2021
                                                  MM / DD / YYYY


                             X             /s/ Emmet Keary                                                Emmet Keary
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President/General Counsel




18. Signature of attorney    X           /s/ Bryan J. Hall                                                 Date             04/24/2021
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Bryan J. Hall
                                 Printed name

                                 Archer & Greiner, P.C.
                                 Firm name

                                 300 Delaware Avenue
                                 Suite 1100
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-356-6625                  Email address      bjhall@archerlaw.com

                                 6285 DE
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
               Case 21-10744-JTD         Doc 1     Filed 04/24/21     Page 6 of 62




                            AUGUSTUS INTELLIGENCE INC.
                      Unanimous Written Consent of the Board of Directors

                                          April 22, 2021


       The undersigned, constituting all of the members of the Board of Directors (the “Board”)
of Augustus Intelligence Inc., a Delaware corporation (the “Company”), by unanimous consent in
writing, in accordance with the Company’s By-Laws, as amended, and Certificate of Incorporation,
do hereby consent to the following actions of the Company:

        WHEREAS, the Board has reviewed and considered the Company’s financial and
operational condition, level of working capital and liquid assets, other unencumbered assets,
historical performance and current and long-term liabilities, as well as relevant industry and credit
market conditions, and have considered various alternatives in respect of such matters;

       WHEREAS, the Company’s chief executive officer, chief restructuring officer, controller,
and general counsel are authorized to take action on behalf of the Board pursuant to these
Resolutions (each in such capacity, an "Authorized Officer"); and

        WHEREAS, the Board has received, reviewed, and considered the recommendations of,
and the materials presented by, the senior management and the Company's legal, financial, and
other outside professional advisors as to the financial condition of the Company and the relative
risks and benefits of pursuing a case under the provisions of Chapter 11, Subchapter V, of title
11 of the United States Code (the "Bankruptcy Code")

       NOW, THEREFORE, IT IS:

1.     Retention of Professionals

        RESOLVED, that the Company, be, and hereby is, authorized and directed to employ the
law firm Hahn & Hessen LLP as Chapter 11 co-counsel to represent and assist the Company in
carrying out its duties under the Bankruptcy Code or in the Company’s Chapter 11 case (the
"Chapter 11 Case"), and to take any and all actions to advance the Company's rights and
obligations in the Chapter 11 Case and all related matters, and any such prior actions are hereby
ratified in their entirety;

        RESOLVED, that the Company, be, and hereby is, authorized and directed to employ the
law firm of Archer & Greiner P.C. as Chapter 11 co-counsel to represent and assist the Company
in carrying out their duties under the Bankruptcy Code or in the Chapter 11 Case, and to take any
and all actions to advance the Company' rights and obligations in the Chapter 11 Case and all
related matters, and any such prior actions are hereby ratified in their entirety;

        RESOLVED, that the Company, be, and hereby is, authorized and directed to employ
Stretto as claims, noticing, and solicitation agent in connection with the Chapter 11 Case and all
related matters, and any prior actions taken in connection therewith are hereby ratified in their
entirety;
               Case 21-10744-JTD         Doc 1     Filed 04/24/21     Page 7 of 62




         RESOLVED, that the Company, be, and hereby is, authorized and directed to employ
Ryniker Consultants, LLC, as financial advisor (“RCLLC”) in connection with the Chapter 11
Case and all related matters, and any prior actions taken in connection therewith are hereby ratified
in their entirety, including entry into an agreement (the "CRO Agreement") among the Company
and RCLLC, to provide management services to the Company;

         RESOLVED, that the Company, be, and hereby is, authorized and directed in the name
and on behalf of the Company to employ any other professionals to assist the Company in carrying
out its duties under the Bankruptcy Code or in the Chapter 11 Case, and all related matters and to
take any and all actions to advance the Company' rights and obligations in connection therewith;
and

        RESOLVED, that the Company is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and cause to be filed appropriate applications for
authority to retain the services of the foregoing professionals, as necessary.

2.     Chief Restructuring Officer

        RESOLVED, that, consistent with the terms of the CRO Agreement, RCLLC be, and
hereby is, retained to provide the Company with a Chief Restructuring Officer (the "CRO"),
who shall be Mr. Brian Ryniker, and any prior actions taken in connection therewith are hereby
ratified in their entirety; and

       RESOLVED, that, consistent with the terms of the CRO Agreement, RCLLC is
authorized to assign additional personnel to support the CRO and the Company, serve in various
capacities with the Company and to perform other services required of RCLLC pursuant to the
CRO Agreement.

3.     Debtor-in-Possession Financing

       RESOLVED, that in connection with the Chapter 11 Case, it is in the best interests of the
Company to engage in, and the Company will obtain benefits from, the lending transaction under
a senior secured debtor-in-possession loan facility in an aggregate amount not to exceed
$2,000,000 (the "DIP Financing") to be evidenced by that certain senior secured super-priority
debtor-in-possession loan agreement (together with the exhibits and schedules attached thereto, the
"DIP Loan Agreement") among the Company and AI Loan Company, LLC (the “DIP Lender”),
substantially in the form presented to the Board on or in advance of the date hereof, subject to
approval by the Bankruptcy Court, and the Board acknowledges and agrees that the transactions
contemplated by these resolutions are necessary and appropriate to the conduct, promotion, and
attainment of the business of the Company;

       RESOLVED, that the Company be, and it hereby is, authorized to secure the payment and
performance of the obligations under the DIP Loan Agreement by (a) pledging to the DIP Lender
under the DIP Loan Agreement or granting to DIP Lender a lien, mortgage, and/or security interest
               Case 21-10744-JTD          Doc 1    Filed 04/24/21      Page 8 of 62




in, all or any portion of the Company's property or interests in property as set forth in the DIP Loan
Agreement, any related orders to be entered by the Bankruptcy Court (the "DIP Orders"), or any
other agreements or documents related thereto and (b) entering into the DIP Loan Documents (as
defined in the DIP Loan Agreement), any promissory notes, deeds of trust, mortgages, deeds to
secure debt, security agreements, pledge agreements, assignments of leases and rents, assignments,
guaranties, subordination agreements, intercreditor agreements, agreements with third parties
(including, without limitation, lockbox agreements, cash management agreements and deposit
account control agreements) relating to the collateral, indemnity agreements and other agreements
(including, without limitation, certificates, affidavits, financing statements, applications, notices
and other agreements or instruments of any kind or nature whatsoever authorized, executed,
delivered, reaffirmed, verified and/or filed in connection with the DIP Financing) as are necessary,
appropriate or desirable to effectuate the intent of, or matters reasonably contemplated or implied
by, these resolutions in such form and having such terms and conditions as are approved or deemed
necessary, appropriate or desirable by the Board or Authorized Officer executing the same
(collectively with the DIP Loan Agreement and the DIP Orders, the "DIP Documents"), the
execution thereof by the Board or Authorized Officer to be conclusive evidence of such approval
or determination;

       RESOLVED, that the Board is, and any Authorized Officer is, hereby authorized,
empowered, and directed, to negotiate and approve the terms, provisions of, and performance of,
and to prepare, execute, and deliver the DIP Documents to which the Company is a party, and
such other documents, agreements, instruments, and certificates as may be required;

       RESOLVED, that the Company is authorized to request extensions of credit and borrow
under the DIP Loan Agreement and undertake any and all related transactions contemplated under
the DIP Documents, including the granting of security thereunder;

        RESOLVED, that any Authorized Officer is, hereby authorized to grant security interests
in, and liens on, any and all property of the Company as collateral pursuant to the DIP Documents
to secure the Company’s obligations and liabilities under the DIP Documents;

        RESOLVED, that any Authorized Officer is hereby authorized, empowered, and directed,
in the name and on behalf of the Company, to execute and deliver any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and extensions of the DIP
Documents, which shall, in such Authorized Officer's sole judgment, be necessary, desirable,
proper or advisable.

4.     Commence Chapter 11 Case

        RESOLVED, that the Board has determined, after consultation with management and its
legal and financial advisors, that it is desirable and in the best interests of the Company, its
creditors, equity holders, and other parties-in-interest that a petition be filed by the Company
seeking relief under the provisions of Subchapter V of Chapter 11 of title 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of Delaware (the "Bankruptcy
Court");
               Case 21-10744-JTD         Doc 1     Filed 04/24/21     Page 9 of 62




RESOLVED, that the CRO be, and hereby is, authorized, empowered, and directed to execute
and file on behalf of the Company all petitions, schedules, motions, lists, applications,
pleadings, and other papers in the Bankruptcy Court, and, in connection therewith, to employ
and retain all assistance by legal counsel, accountants, financial advisors, investment bankers
and other professionals, and to take and perform any and all further acts and deeds which the
CRO deems necessary, proper, or desirable in connection with the Chapter 11 Case, including,
without limitation, negotiating, executing, delivering and performing any and all documents,
agreements, certificates and/or instruments in connection with the transactions and professional
retentions set forth in these resolutions, with a view to the successful prosecution of the Chapter
11 Case.

5.     General Provisions

        RESOLVED, that any terms in the Company’s subsidiary’s organizational documents
providing for the dissolution or winding up upon the bankruptcy or dissolution of the Company
are not operative, and the Company's organizational documents hereby are amended to provide
that the bankruptcy or dissolution of the Company, or any other event related to the
commencement of the Chapter 11 Case, shall not cause the Company or any of its subsidiaries
to be dissolved or its affairs to be wound up, and that upon the occurrence of any such event, the
Company and each of its subsidiaries shall continue without dissolution;

        RESOLVED, that the Board has received sufficient notice of the actions and transactions
relating to the matters contemplated by the foregoing resolutions, as may be required by the
organizational documents of the Company and each of its subsidiaries, or hereby waives any right
to have received such notice;

        RESOLVED, that all actions heretofore taken by any Authorized Officer or other
representative, counsel, agent or advisor of the Company, in connection with any matter referred
to in any of the foregoing resolutions (including, signing and executing contracts, documents and
other instruments) are hereby approved, ratified and confirmed in all respects; and

        RESOLVED, that, in addition to the specific authorizations heretofore conferred upon
each Authorized Officer be, and hereby is, authorized and empowered, in the name of and on behalf
the Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver and file any and all such agreements, certificates, instruments and other
documents and to pay all expenses, including but not limited to filing fees, in the Authorized
Officer's judgment, shall be necessary, advisable or desirable in order to fully carry out the intent
and accomplish the purposes of the resolutions adopted herein.

                                        [Signature Page Follows]
Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 10 of 62
                                    Case 21-10744-JTD                          Doc 1        Filed 04/24/21            Page 11 of 62




 Fill in this information to identify the case:

 Debtor name         Augustus Intelligence Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on               04/24/2021                         X        /s/ Emmet Keary
                                                                         Signature of individual signing on behalf of debtor

                                                                         Emmet Keary
                                                                         Printed name

                                                                         President/General Counsel
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                         Case 21-10744-JTD                    Doc 1         Filed 04/24/21                Page 12 of 62


 Fill in this information to identify the case:
 Debtor name Augustus Intelligence Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Armstrong Teasdale                                              Legal counsel                                                                                          $636,242.00
 2005 Market Street              accountinginfo@ar
 Suite 2900                      mstrongteasdale.c
 Philadelphia, PA                om
 19103
 R. Bankes                                                       Brand                                                                                                  $354,876.72
 1 Stephen Street                                                development fees
 London W1T 1AL                  +44-7849-631036
 United Kingdom
 One World Trade                                                 WTC Rent                                                                                               $169,377.59
 Center LLC                      KKuznick@durst.or
 One Bryant Park,                g
 48th Floor
 New York, NY 10036
 Mena - WHO                                                      Mobilization                                                                                           $120,000.00
 9454 Wilshire                                                   budget provider
 Boulevard                       +971.477.3185
 Beverly Hills, CA
 90212
 O'Toole Scrivo, LLC                                Board legal                                                                                                           $97,815.00
 14 Village Park Road            jdigiulio@oslaw.co counsel
 Cedar Grove, NJ                 m
 07009                           973-979-8131
 Josef Broich                                       Board Counsel                                                                                                         $85,538.53
 Bockenheimer                    vmeyer@broich.de
 Landstrasse 2-4
 Frankfurt am Main
 D-60306 Germany
 Symphony Group                                                  Tech consulting                                                                                          $77,025.00
 Kolodvorska 11a                 invoices@sympho
 Sarajevo                        ny.is
 Sarajevo, 71000
 Bosnia and
 Herzegovina




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10744-JTD                    Doc 1         Filed 04/24/21                Page 13 of 62



 Debtor    Augustus Intelligence Inc.                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pacific Eagle                                       Consulting                                                                                                           $58,151.03
 Holdings Limited                shelley@aicapital.a Services
 EUR                             i
 Suite 1607, 16/F,
 Dominion Centre
 43-59 Queen's Road
 East Hong Kong
 Hong Kong
 Kaiser Dillon PLLC                                              Legal                                                                                                    $55,646.16
 1099 14th Street                billing@kaiserdillo             Investigation -
 Northwest                       n.com                           Ramsey Taylor
 8th Floor West
 Washington, DC
 20005
 Kaplan, Hecker &                                                Legal counsel -                                                                                          $52,145.00
 Fink LLP                                                        Pascal
 350 Fifth Avenue                929-284-2426                    Wienberger
 Suite 7110
 New York, NY 10118
 Stride Consulting                                               Tech consulting                                                                                          $48,697.95
 LLC                             ar@stride,nyc
 127 W. 26th St.
 #1201
 New York, NY 10001
 Rodl & Partner                                                  German Auditing                                                                                          $39,624.17
 Aeussere                        info@roedle.de                  Services
 Sulzbacher Strasse
 100
 Nuremberg
 90491 Germany
 Anakin Design                                                   Website                                                                                                  $34,547.25
 Studios                         hello@anakin.co                 development
 Salzburger Str. 15
 Waging am See
 83329 Germany
 Law Offices of                                    Sublease legal                                                                                                         $30,360.00
 Navid Aminzadeh                 sabrina@navidlaw. counsel
 950 Third Avenue                com
 Suite 901
 New York, NY 10022
 Reinhardt LLP                                                   General counsel                                                                                          $23,417.50
 200 Liberty Street              cg@reinhardtllp.co
 27th Floor                      m
 New York, NY 10281
 Ulrich Stockheim                                                Board consultant                                                                                         $19,912.63
 Communications                  us@us-communica
 7 Muehlengasse                  tions.de
 Cologne, North
 Rhine-Westphalia
 50667 Germany




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10744-JTD                    Doc 1         Filed 04/24/21                Page 14 of 62



 Debtor    Augustus Intelligence Inc.                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fallon, Bixby,                                                  Legal immigration                                                                                        $18,877.38
 Cheng & Lee, Inc.                                               services related to
 130 Battery St.                 415-781-2338                    Hadrien Cornier
 Suite 550
 San Francisco, CA
 94111
 Roland Berger                                                   N/A                                                                                                      $18,368.85
 Holding                         noemail@augustus
 1 Sederanger                    ai.com
 Munich, Bavaria
 80538 Germany
 Athorus, PLLC                                                   Legal counsel                                                                                            $11,325.00
 125 316th St. NW                amanda.vanderwel
 Stanwood, WA                    @athorus.com
 98292                           206-466-9596
 Regus CME Ireland                                               Co-working space                                                                                           $9,857.47
 LTD                             dublin.pembrokeho
 28-32 Upper                     use.regus.com
 Pembroke St.
 Dublin
 Dublin 2, Ireland




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 21-10744-JTD                 Doc 1         Filed 04/24/21   Page 15 of 62




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Augustus Intelligence Inc.                                                                 Case No.
                                                                                Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President/General Counsel of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




                  04/24/2021                                               /x/ Emmet Keary
 Date:
                                                                     Emmet Keary/President/General Counsel
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                   Case
ANAKIN DESIGN STUDIOS     21-10744-JTD   Doc 1   Filed 04/24/21   Page 16 of 62
SALZBURGER STR. 15
WAGING AM SEE
83329 GERMANY
     x
     a
     M
     s
     A
     o
     t
     i
     d
     e
     r
     C
     {
     1
     k
     b
     }




ARMSTRONG TEASDALE
2005 MARKET STREET
SUITE 2900
PHILADELPHIA, PA 19103

ATHORUS, PLLC
125 316TH ST. NW
STANWOOD, WA 98292

AUGUSTUS INTELLIGENCE FRANCE
16 COURS ALBERT 1ER
75008 PARIS, FRANCE

BALDASSARE & MARA, LLC
100 CHURCH STREET, 8TH FLOOR
NEW YORK, NY 10007

BENNET THRASHER LLP
3300 RIVERWOOD PARKWAY, SUITE 700
ATLANTA, GA 30339

BRIOCH PARTNERSCHAFT
BOCKENHEIMER LANDSTRASSE 2-4
D-60306 FRANKFURT AM MAIN
GERMANY

BROCK CPA
50 N. LAURA ST., #150
JACKSONVILLE, FL 32202

BUSINESS INTELLIGENCE ASSOCIATES, INC.
39 BROADWAY, 26TH FLOOR
NEW YORK, NY 10006

CAROL ENGEL
211 E. 77TH ST.
NEW YORK, NY 10075

CENTRE MEDICO SOCIAL MONTESQUIEU
8 RUE MONTESQUIEU
75001 PARIS, FRANCE

COGENT COMMUNICATIONS, INC.
P.O. BOX 791087
BALTIMORE, MD 21279-1087

ERICKSON IMMIGRATION GROUP, P.C.
2101 WILSON BLVD., SUITE 1100
ARLINGTON, VA 22201

FALLON, BIXBY, CHENG & LEE, INC.
130 BATTERY ST.
SUITE 550
SAN FRANCISCO, CA 94111

GMBA WALTER ALLINIAL
31-35 RUE DE LA FEDERATION
PARIS 75015, FRANCE
                  Case
INTEGRATED COUNSEL,    21-10744-JTD
                    A SPAETH LEEK LLC Doc   1   Filed 04/24/21   Page 17 of 62
451 BELLFLOWER COURT
ROSWELL, GA 30076

J. PALMER BROWN CONSULTING
1130 UNIVERSITY BLVD., UNIT B9 607
TUSCALOOSA, AL 35401

JEANNE DIESTELDORF
34 SOMMERRINGSTRASSE
D-60322 FRANKFURT AM MAIN, GERMANY

JOSEF BROICH
BOCKENHEIMER LANDSTRASSE 2-4
FRANKFURT AM MAIN
D-60306 GERMANY

KAISER DILLON PLLC
1099 14TH STREET NORTHWEST, 8TH FLOOR
WASHINGTON, DC 20005

KAPLAN, HECKER & FINK LLP
350 FIFTH AVENUE
SUITE 7110
NEW YORK, NY 10118

KASHI INVESTMENTS LLC
9454 WILSHIRE BOULEVARD
BEVERLY HILLS, CA 90212

LAW OFFICES OF NAVID AMINZADEH
950 THIRD AVENUE
SUITE 901
NEW YORK, NY 10022

LITTLER MENDELSON, P.C.
1300 SW 5TH AVENUE, SUITE 2050
PORTLAND, OR 97201

MEDIANT COMMUNICATIONS INC.
P.O. BOX 75185
CHICAGO, IL 60675-5185

MENA - WHO
9454 WILSHIRE BOULEVARD
BEVERLY HILLS, CA 90212

O'TOOLE SCRIVO, LLC
14 VILLAGE PARK ROAD
CEDAR GROVE, NJ 07009

OLIV LLC
OFFICE 2901, TAMEEM HOUSE
BARSHA HEIGHTS, DUBAI
UNITED ARAB EMIRATES

ONE WORLD TRADE CENTER LLC
ONE BRYANT PARK, 48TH FLOOR
NEW YORK, NY 10036
                     CaseLIMITED
PACIFIC EAGLE HOLDINGS     21-10744-JTD
                                  EUR     Doc 1   Filed 04/24/21   Page 18 of 62
SUITE 1607, 16/F, DOMINION CENTRE
43-59 QUEEN'S ROAD EAST HONG KONG
HONG KONG

PATENT LAW WORKS, LLP
310 EAST 4500 SOUTH, SUITE 400
SALT LAKE CITY, UT 84107

R. BANKES
1 STEPHEN STREET
LONDON W1T 1AL
UNITED KINGDOM

REGUS CME IRELAND LTD
28-32 UPPER PEMBROKE ST.
DUBLIN
DUBLIN 2, IRELAND

REGUS CME IRELAND LTD
REGUS HOUSE, HARCOURT CENTRE
HARCOURT ROAD
DUBLIN D02 HW77/REPUBLIC OF IRELAND

REINHARDT LLP
200 LIBERTY STREET
27TH FLOOR
NEW YORK, NY 10281

RESOLUTION IT MEA DMCC
OFFICE 2306, ONE LAKE PLAZA
JUMEIRAH LAKE TOWER, DUBAI
UNITED ARAB EMIRATES

RODL & PARTNER
AEUSSERE SULZBACHER STRASSE 100
NUREMBERG
90491 GERMANY

ROLAND BERGER HOLDING
1 SEDERANGER
MUNICH, BAVARIA
80538 GERMANY

STRIDE CONSULTING LLC
127 W. 26TH ST.
#1201
NEW YORK, NY 10001

SUITLESS INC.
P.O. BOX 96503 #33237
WASHINGTON, DC 20090

SYMPHONY GROUP
KOLODVORSKA 11A
SARAJEVO
SARAJEVO, 71000 BOSNIA AND HERZEGOVINA

THE COMPUTER FORENSICS PRACTICE, LLC
P.O. BOX 2201
PRINCETON, NJ 08543
                  Case 21-10744-JTD
ULRICH STOCKHEIM COMMUNICATIONS       Doc 1   Filed 04/24/21   Page 19 of 62
7 MUEHLENGASSE
COLOGNE, NORTH RHINE-WESTPHALIA
50667 GERMANY

WAALA LAW PLLC
2124 NORTH 2ND STREET
PHILADELPHIA, PA 19122

WTC TOWER 1 LLC
C/O ROYAL WTC MANAGEMENT LLC
ONE BRYANT PARK, 49TH FLOOR
NEW YORK, NY 10036
                                    Case 21-10744-JTD                   Doc 1         Filed 04/24/21   Page 20 of 62




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Augustus Intelligence Inc.                                                                   Case No.
                                                                                     Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Augustus Intelligence Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




                        04/24/2021                                     /s/ Bryan J. Hall
 Date                                                                Bryan J. Hall
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Augustus Intelligence Inc.
                                                                     Archer & Greiner, P.C.
                                                                     300 Delaware Avenue
                                                                     Suite 1100
                                                                     Wilmington, DE 19801
                                                                     302-356-6625 Fax:302-777-4352
                                                                     bjhall@archerlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                             Case 21-10744-JTD           Doc 1       Filed 04/24/21        Page 21 of 62

                                             Augustus Intelligence, Inc
                                                           Profit and Loss
                                                              March 2021


                                                                                                              TOTAL
Income
 4050 Other Income                                                                                          58,544.78
Total Income                                                                                               $58,544.78
GROSS PROFIT                                                                                               $58,544.78
Expenses
 6030 Bank Charges & Fees                                                                                     605.88
 6050 Equity Fees                                                                                             317.55
 6200 Computer Hardware                                                                                      1,972.64
 6250 Repairs & Maintenance                                                                                   834.74
 6500 Office Supplies                                                                                        1,898.63
 6525 Software & Licensing                                                                                  13,166.48
 6750 Legal & Professional Services
  6751 Recruitment                                                                                              52.18
  6752 Legal                                                                                               425,000.00
  6753 Consultant Services                                                                                  99,893.57
  6754 Accounting Services                                                                                 110,904.02
 Total 6750 Legal & Professional Services                                                                  635,849.77
 6800 Insurance
  6801 Company Liability Insurance                                                                            618.40
  6802 Management Liability Insurances                                                                       2,197.42
 Total 6800 Insurance                                                                                        2,815.82
 6900 Meals                                                                                                   151.01
 6950 Travel
  6953 Rideshare                                                                                                77.92
 Total 6950 Travel                                                                                              77.92
 7100 Payroll Expense
  7107 Payroll Fee                                                                                            553.00
  7112 Workers Comp Insurance                                                                                 136.53
  7114 Employment Practices Liability Ins.                                                                      38.08
  7115 Salary & Wages Executive                                                                            107,208.03
  7116 Salary & Wages Tech                                                                                  38,750.00
  7117 Salary & Wages Finance                                                                                5,833.34
  7119 Salary & Wages Marketing                                                                              5,000.00
  7121 Salary & Wages General & Admin                                                                        9,924.85
  7135 Payroll Taxes Exec                                                                                    4,480.84
  7136 Payroll Taxes Tech                                                                                    3,783.88
  7137 Payroll Taxes Finance                                                                                  446.24
  7139 Payroll Taxes Marketing                                                                                768.02
  7141 Payroll Taxes General & Admin                                                                             9.77
  7155 Medical Dental Vision Exec                                                                            8,421.66
  7156 Medical Dental Vision Tech                                                                             990.54




                                       Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                   1/2
                           Case 21-10744-JTD             Doc 1       Filed 04/24/21        Page 22 of 62

                                             Augustus Intelligence, Inc
                                                           Profit and Loss
                                                              March 2021


                                                                                                                 TOTAL
  7157 Medical Dental Vision Finance                                                                             776.67
 Total 7100 Payroll Expense                                                                                  187,121.45
 7200 Facilities
  7201 Rent OWTC 77D                                                                                          22,433.73
  7205 Coworking Space                                                                                         1,628.24
  7208 Dubai Office                                                                                            6,482.66
 Total 7200 Facilities                                                                                        30,544.63
 7450 Reimbursable Expenses                                                                                   20,141.75
 7500 Utilities
  7501 Phone                                                                                                     748.14
 Total 7500 Utilities                                                                                            748.14
 7650 Other Business Expenses                                                                                    438.09
 7660 Postage and Delivery Fee                                                                                 2,765.76
 8200 Taxes & Licenses                                                                                            19.48
Total Expenses                                                                                              $899,469.74
NET OPERATING INCOME                                                                                       $ -840,924.96
Other Income
 7900 Interest Income                                                                                          1,339.07
Total Other Income                                                                                            $1,339.07
Other Expenses
 7655 Depreciation Expense
  7656 Depreciation Expense - Office Furniture                                                                 3,102.72
  7657 Depreciation Expense - Computer & Equipment                                                             8,208.08
 Total 7655 Depreciation Expense                                                                              11,310.80
 7700 Amortization Expense                                                                                       468.88
 7950 Inc/Loss on Exchange Rate                                                                                  224.16
 One-Time Fees
  7990 Legal                                                                                                  51,350.48
 Total One-Time Fees                                                                                          51,350.48
Total Other Expenses                                                                                         $63,354.32
NET OTHER INCOME                                                                                            $ -62,015.25
NET INCOME                                                                                                 $ -902,940.21




                                       Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                      2/2
                             Case 21-10744-JTD            Doc 1       Filed 04/24/21        Page 23 of 62

                                              Augustus Intelligence, Inc
                                                            Balance Sheet
                                                         As of March 31, 2021


                                                                                                                 TOTAL
ASSETS
 Current Assets
 Bank Accounts
  1001 BOA- CASH PRO acct 1163                                                                                45,835.38
  1002 Bank of America - 9039                                                                                      0.00
  1003 Petty Cash                                                                                                  0.00
  1004 Silicon Valley Bank - 0642                                                                            106,524.71
  1005 Silicon Valley Bank -9854                                                                              32,624.73
  1006 AXOS Bank- 3015                                                                                             6.85
  1007 AXOS Bank- 5659                                                                                             5.38
  1008 Silicon Valley Bank PPP - 6427                                                                              0.00
  1072 Bill.com Money Out Clearing                                                                                 0.00
 Total Bank Accounts                                                                                        $184,997.05
 Accounts Receivable
  1100 Accounts Receivable (A/R)                                                                                   0.00
   1101 Other Receivable                                                                                           0.00
  Total 1100 Accounts Receivable (A/R)                                                                             0.00
 Total Accounts Receivable                                                                                        $0.00
 Other Current Assets
  1140 Interest Receivable                                                                                    16,362.48
  1150 Capital Subscription Receivable                                                                             0.00
  1160 Due from AC                                                                                           740,775.63
  1310 Investments
   1311 Wonder                                                                                                     0.00
   1312 Wish                                                                                                       0.00
   1313 Union Square Linens, LLC                                                                              76,239.18
   1314 Ripple                                                                                                     0.00
   1315 One Hope - Series I                                                                                        0.00
   1317 Depot Global                                                                                               0.00
   1318 Circle Internet                                                                                            0.00
   1319 Augustus Italia, SRL                                                                                  38,007.23
   1321 Augustus Intelligence, GmbH                                                                          581,847.95
   1322 Akorda Corporation                                                                                         0.00
   1323 Augustus Intelligence, France                                                                       2,191,176.22
   1324 xBrainsoft                                                                                          1,586,968.66
   1325 Augustus Commerce, LLC                                                                              2,833,922.49
   1326 North Shoreline Ventures                                                                                   0.00
   1327 American Luggage Group                                                                                     0.00
   1328 xBrain Inc                                                                                           515,258.90




                                        Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                     1/4
                           Case 21-10744-JTD             Doc 1       Filed 04/24/21        Page 24 of 62

                                             Augustus Intelligence, Inc
                                                           Balance Sheet
                                                        As of March 31, 2021


                                                                                                                  TOTAL
  Total 1310 Investments                                                                                     7,823,420.63
  1360 Prepaid Expenses                                                                                         83,154.09
  1370 Deposits                                                                                                 31,000.00
  1375 Restricted Cash                                                                                        114,121.88
  1610 Due To/From Union Square Linens                                                                               0.00
  1700 Employee Cash Advances
   1701 Due from Luis Navia                                                                                          0.00
   1702 Due from Daniel Bay                                                                                   122,668.78
   1703 Due from Bill Webster                                                                                   33,074.96
   1704 Due from CEB                                                                                                 0.00
   1705 Due from KT                                                                                                  0.00
   1706 Due from WH                                                                                             44,275.79
  Total 1700 Employee Cash Advances                                                                           200,019.53
 Total Other Current Assets                                                                                 $9,008,854.24
 Total Current Assets                                                                                       $9,193,851.29
 Fixed Assets
 1430 Office Furniture                                                                                        186,163.20
 1440 Computer & Equipment                                                                                    299,072.96
 1510 Accumulated Depreciation
  1530 Accumulated Depreciation - Office Furniture                                                             -53,897.95
  1540 Accumulated Depreciation - Computer & Equipment                                                        -132,161.15
 Total 1510 Accumulated Depreciation                                                                          -186,059.10
 Total Fixed Assets                                                                                          $299,177.06
 Other Assets
 1810 Security Deposits                                                                                         15,095.12
 1820 Loan - Union Square Linens                                                                              573,422.03
 1821 Loan - xBrainsoft                                                                                              0.00
 1870 Intangible Assets - Patents                                                                               35,837.50
 1880 Accumulated Amortization - Patents                                                                        -7,033.20
 Total Other Assets                                                                                          $617,321.45
TOTAL ASSETS                                                                                               $10,110,349.80




                                       Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                       2/4
                              Case 21-10744-JTD         Doc 1       Filed 04/24/21        Page 25 of 62

                                            Augustus Intelligence, Inc
                                                          Balance Sheet
                                                       As of March 31, 2021


                                                                                                                TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   2000 Accounts Payable (A/P)                                                                              995,111.20
   2010 Intercompany Payable - France                                                                              0.00
  Total Accounts Payable                                                                                   $995,111.20
  Credit Cards
   2020 CC Corp Acct # 2805
    2025 CC Bill Webster # 3585                                                                                 369.25
   Total 2020 CC Corp Acct # 2805                                                                               369.25
   2030 AmEx Simplycash - Augustus                                                                           -10,578.26
   2040 Main ACH # 4740                                                                                            0.00
   2050 Brex- Main Account                                                                                   17,048.13
  Total Credit Cards                                                                                         $6,839.12
  Other Current Liabilities
   2013 Due to AI France                                                                                        421.42
   2060 Expensify Payables                                                                                         0.00
   2061 Rents in trust - Liability                                                                          158,637.50
   2065 Travel Bank Payables                                                                                     80.29
   2070 Accrued Payables                                                                                    843,777.66
   2072 Accrued Taxes                                                                                        13,853.84
   2120 Due to Augustus Collective, LLC                                                                      43,267.62
   2130 Due to Augustus Italia                                                                                     0.00
   2200 Accrued Payroll
    2210 Accrued Salaries                                                                                    -63,333.34
    2220 Accrued Payroll Taxes                                                                                 4,197.43
    2230 Accrued Medical/Dental/Vision                                                                             0.00
    2250 Accrued Bonus                                                                                             0.00
    2260 Accrued Commissions                                                                                       0.00
   Total 2200 Accrued Payroll                                                                                -59,135.91
   2300 401(k) Deduction - Clearing                                                                          14,850.60
   2400 PPP Loan Payable                                                                                    653,112.00
   2500 Deferred Rent                                                                                        92,294.37
   2600 Insurance Payable                                                                                          0.00
  Total Other Current Liabilities                                                                         $1,761,159.39
 Total Current Liabilities                                                                                $2,763,109.71
 Long-Term Liabilities
  2110 Wolfgang Haupt - Loan Payable                                                                               0.00
 Total Long-Term Liabilities                                                                                     $0.00
 Total Liabilities                                                                                        $2,763,109.71




                                      Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                      3/4
                           Case 21-10744-JTD               Doc 1       Filed 04/24/21        Page 26 of 62

                                               Augustus Intelligence, Inc
                                                             Balance Sheet
                                                          As of March 31, 2021


                                                                                                                    TOTAL
 Equity
 3100 Common Stock                                                                                                     1.00
 3110 Class F Preferred Stock                                                                                        22.00
 3120 Series Seed Preferred Stock                                                                             32,685,670.74
 3300 Additional Paid in Capital                                                                                546,200.97
  3320 Equity Issuance Fees                                                                                      -26,031.00
 Total 3300 Additional Paid in Capital                                                                          520,169.97
 3600 Opening Balance Equity                                                                                           0.00
 3900 Retained Earnings                                                                                      -23,519,336.24
 Net Income                                                                                                   -2,339,287.38
 Total Equity                                                                                                 $7,347,240.09
TOTAL LIABILITIES AND EQUITY                                                                                 $10,110,349.80




                                         Accrual Basis Monday, April 19, 2021 06:31 PM GMT-04:00                       4/4
                              Case 21-10744-JTD         Doc 1      Filed 04/24/21        Page 27 of 62

                                            Augustus Intelligence, Inc
                                                    Statement of Cash Flows
                                                            March 2021


                                                                                                               TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                               -902,940.21
 Adjustments to reconcile Net Income to Net Cash provided by operations:
  1100 Accounts Receivable (A/R)                                                                                 0.00
  1140 Interest Receivable                                                                                   -1,320.00
  1360 Prepaid Expenses                                                                                      7,306.56
  1530 Accumulated Depreciation:Accumulated Depreciation - Office Furniture                                  3,102.72
  1540 Accumulated Depreciation:Accumulated Depreciation - Computer & Equipment                              8,208.08
  1880 Accumulated Amortization - Patents                                                                      468.88
  2000 Accounts Payable (A/P)                                                                              178,168.18
  2050 Brex- Main Account                                                                                    1,649.24
  2065 Travel Bank Payables                                                                                     80.29
  2070 Accrued Payables                                                                                    349,213.61
  2300 401(k) Deduction - Clearing                                                                             866.27
  2600 Insurance Payable                                                                                         0.00
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                             547,743.83
Net cash provided by operating activities                                                                $ -355,196.38
INVESTING ACTIVITIES
 1321 Investments:Augustus Intelligence, GmbH                                                                -8,291.70
 1323 Investments:Augustus Intelligence, France                                                           -109,122.31
 1328 Investments:xBrain Inc                                                                               -35,000.00
Net cash provided by investing activities                                                                $ -152,414.01
NET CASH INCREASE FOR PERIOD                                                                             $ -507,610.39
Cash at beginning of period                                                                                692,607.44
CASH AT END OF PERIOD                                                                                     $184,997.05




                                             Monday, April 19, 2021 06:32 PM GMT-04:00                            1/1
                                 Case 21-10744-JTD                               Doc 1     Filed 04/24/21                 Page 28 of 62


       8879-C                      IRS e-file Signature Authorization for Form 1120                                                                         OMB No. 1545-0123

Form



Department of the Treasury
Internal Revenue Service
                                 For calendar year 2019, or tax year beginning                    , 2019, ending

                                                           | Do not send to the IRS. Keep for your records.
                                                                                                                                      , 20
                                                                                                                                                               2019
                                                    | Go to www.irs.gov/Form8879C for the latest information.
Name of corporation                                                                                                                          Employer identification number
                      AUGUSTUS INTELLIGENCE INC.                                                                                              XX-XXXXXXX
 Part I            Tax Return Information (Whole dollars only)
  1 Total income (Form 1120, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       1       1,321,246.
  2 Taxable income (Form 1120, line 30) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      2      -7,370,532.
  3 Total tax (Form 1120, line 31) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       3
  4 Amount owed (Form 1120, line 35) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        4
  5 Overpayment (Form 1120, line 36)                                                                         5
 Part II           Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2019 electronic
income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
(c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
(direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed
on this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial
Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to
the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if
applicable, the corporation's consent to electronic funds withdrawal.

Officer's PIN: check one box only

       X I authorize BENNETT THRASHER LLP                                                                                                    to enter my PIN
                                                               ERO firm name                                                                                   do not enter all zeros
             as my signature on the corporation's 2019 electronically filed income tax return.
             As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax return.


Officer's signature |                                                                    Date |                             Title |   OFFICER

 Part III          Certification and Authentication

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.
                                                                                                                   do not enter all zeros
I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed income tax return for the corporation indicated
above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.


ERO's signature |                                                                                                       Date |     10/15/20

                                             ERO Must Retain This Form - See Instructions
                                     Do Not Submit This Form to the IRS Unless Requested To Do So
For Paperwork Reduction Act Notice, see instructions.                                                                                                     Form 8879-C (2019)
LHA




910211 10-31-19
                                                                                                       Case 21-10744-JTD                                  Doc 1           Filed 04/24/21                Page 29 of 62
                                                                                                                            U.S. Corporation Income Tax Return
                                                                     1120
                                                                                                                                                                                                                                                     OMB No. 1545-0123

Form                                                                                      For calendar year 2019 or tax year beginning                                                    , ending

Department of the Treasury
Internal Revenue Service                                                                                                   | Go to www.irs.gov/Form1120 for instructions and the latest information.                                                  2019
A Check if:                                                                                                      Name                                                                                                                B   Employer identification number
1a Consolidated return
   (attach Form 851) ......                                                                                              AUGUSTUS INTELLIGENCE INC.                                                                                      XX-XXXXXXX
 b Life/nonlife consoli-                                                                         TYPE                                                                                                                                C   Date incorporated
   dated return ..............                                                                                   Number, street, and room or suite no. If a P.O. box, see instructions.
2 Personal holding co.                                                                           OR
   (attach Sch. PH) ........
                                                                                                 PRINT
                                                                                                                         ONE WORLD TRADE CTR, 77TH FL, STE D                                                                             06/01/2015
3 Personal service corp.                                                                                                                                                                                                             D   Total assets (see instructions)
   (see instructions) ......                                                                                     City or town, state or province, country, and ZIP or foreign postal code
4 Schedule M-3
   attached ...................                                                         X                                NEW YORK , NY                            10007                                                             $        21,450,547.
                                                                                                   E Check if: (1)                 Initial return   (2)         Final return      (3)          Name change      (4)     Address change
                                                                      1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                1a                36,621.
                                                                        b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~           1b
                                                                       c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           1c                     36,621.
                                                                      2 Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              2                      3,846.
                                                                      3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3                     32,775.
                                                                      4 Dividends and inclusions (Schedule C, line 23) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                               36,959.
      Income




                                                                                                                                                                                                                                4
                                                                      5 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                              5                    227,698.
                                                                      6 Gross rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             6
                                                                      7 Gross royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          7
                                                                      8 Capital gain net income (attach Schedule D (Form 1120)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     8
                                                                      9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~                                                           9
                                                                     10 Other income (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~    SEE STATEMENT 1                                                              10              1,023,814.
                                                                     11 Total income. Add lines 3 through 10                        |                                                        11              1,321,246.
                                                                     12    Compensation of officers (attach Form 1125-E)           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                        12                202,950.
                                                                                                                                                                                                                                               3,126,795.
      Deductions (See instructions for limitations on deductions.)




                                                                     13 Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          13
                                                                     14 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      14                     38.
                                                                     15 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             15
                                                                     16 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                               16                    562,708.
                                                                                                                     SEE STATEMENT 2
                                                                     17 Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        17                    276,655.
                                                                     18 Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  18
                                                                                                   SEE STATEMENT 3   AND   SEE STATEMENT 4
                                                                     19 Charitable contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    19                            0.
                                                                     20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) ~~~~~~~~                                              20                       36,144.
                                                                     21 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             21
                                                                     22 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            22                       17,570.
                                                                     23 Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             23
                                                                     24 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     24                    264,164.
                                                                     25 Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     25
                                                                     26 Other deductions (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                     SEE STATEMENT 5                                          26             4,204,754.
                                                                     27 Total deductions. Add lines 12 through 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                           27             8,691,778.
                                                                     28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 ~~~~~~~~~~~~~                                 28            -7,370,532.
                                                                                                                            STATEMENT 6
                                                                     29 a Net operating loss deduction (see instructions) ~~~~~~~~~~~~~~~~                                                 29a                          0.
                                                                        b Special deductions (Schedule C, line 24) ~~~~~~~~~~~~~~~~~~~             29b
                                                                       c Add lines 29a and 29b                                                                                     29c
                                                                     30 Taxable income. Subtract line 29c from line 28. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~                                                              30            -7,370,532.
 Tax, Refundable Credits,




                                                                     31 Total tax (Schedule J, Part I, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           31                     0.
                                                                     32 2019 net 965 tax liability paid (Schedule J, Part II, line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             32
      and Payments




                                                                     33 Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) ~~~~~~~~~~~~~~~                                             33
                                                                     34 Estimated tax penalty. See instructions. Check if Form 2220 is attached ~~~~~~~~~~~~~~~~~ |                                                            34
                                                                     35 Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed ~~~~~~~~~~~~                                              35                                     0.
                                                                     36 Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid ~~~~~~~~~~~~                                           36
                                                                     37 Enter amount from line 36 you want: Credited to 2020 estimated tax |                                                                 Refunded    |     37
                                                                             Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                                             correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Sign                                                                                                                                                                                                                                        May the IRS discuss this



                                                                            =                                                                                                    =OFFICER
                                                                                                                                                                                                                                            return with the preparer
                                                                                                                                                                                                                                            shown below?
Here                                                                                                                                                                                                                                              X Yes
                                                                                Signature of officer                                                  Date                                                                                                             No
                                                                                                                                                                                  Title
                                                                            Print/Type preparer's name                                                    Preparer's signature                         Date              Check                PTIN
Paid     KEVIN WHITE                         KEVIN WHITE                                                                                                                                              10/15/20           if self-
                                                                                                                                                                                                                         employed

Preparer Firm's name |   BENNETT THRASHER  LLP                                                                                                                                                                           Firm's EIN   |
Use Only Firm's address |3300 RIVERWOOD PARKWAY, #700                                                                                                                                                                    Phone no.
                         ATLANTA, GA 30339                                                                                                                                                                                     770-396-2200
911601
12-30-19                                                                  LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                          Form 1120 (2019)
                                  Case 21-10744-JTD                      Doc 1         Filed 04/24/21      Page 30 of 62
           AUGUSTUS INTELLIGENCE INC.
Form 1120 (2019)                                                                                                                XX-XXXXXXX Page 2
  Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                  (c) Special deductions
                       (see instructions)                                                                              (b) %
                                                                                                     inclusions                            (a) x (b)
 1 Dividends from less-than-20%-owned domestic corporations (other than
   debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
 2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
   stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                          see
                                                                                                                     instructions
 3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


 4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                 23.3


 5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                  26.7


 6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


 7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


 8 Dividends from wholly owned foreign subsidiaries       ~~~~~~~~~~~~~~~~~                                             100
                                                                                                                          see
                                                                                                                     instructions
 9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
10 Dividends from domestic corporations received by a small business investment
     company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                        100


11 Dividends from affiliated group members       ~~~~~~~~~~~~~~~~~~~~~                                                  100


12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
13 Foreign-source portion of dividends received from a specified 10%-owned foreign
     corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                         100
14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
   (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                          see
                                                                                                                     instructions
15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
     the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
     (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
   b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
     5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
     (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~                    36,959.

18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


19 lC -DISC and former DISC dividends not included on line 1, 2, or 3     ~~~~~~~~~~


20 Other dividends     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~
23 Total dividends and inclusions. Add column (a), lines 9 through 20. Enter here and on
     page 1, line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    36,959.

24 Total special deductions. Add column (c), lines 9 through 22. Enter here and on page 1, line 29b 
                                                                                                                                         Form 1120 (2019)


911611
12-30-19
                                   Case 21-10744-JTD                Doc 1        Filed 04/24/21           Page 31 of 62
Form 1120 (2019)       AUGUSTUS INTELLIGENCE INC.                                                                                 XX-XXXXXXX Page 3
  Schedule J            Tax Computation and Payment (see instructions)
Part I - Tax Computation
 1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
  2       Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2                    0.
  3       Base erosion minimum tax amount (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   3
  4       Add lines 2 and 3                                                    4                    0.
  5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                             5a
   b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                            5b
   c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                           5c
      d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                  5d
      e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~           5e
  6       Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        6
  7       Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             7                    0.
  8       Personal holding company tax (attach Schedule PH (Form 1120))                             8
  9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                       9a
   b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                   9b
      c Interest due under the look-back method-completed long-term contracts
        (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9c
      d Interest due under the look-back method-income forecast method (attach Form 8866) ~   9d
      e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~        9e
      f   Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                    9f
10        Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            10
11        Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                       11                   0.
Part II - Section 965 Payments (see instructions)
 12 2019 net 965 tax liability paid from Form 965-B, Part II, column (k), line 3. Enter here and on page 1, line 32    12
Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
 13 2018 overpayment credited to 2019 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
14        2019 estimated tax payments    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14
15        2019 refund applied for on Form 4466   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        15   (                  )
16        Combine lines 13, 14, and 15   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            16
17        Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              17
18        Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            18
19        Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       19
20         Refundable credits from:
      a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20a
      b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           20b
      c Form 8827, line 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20c
      d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                              20d
21        Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       21
22        2019 net 965 tax liability from Form 965-B, Part I, column (d), line 3. See instructions ~~~~~~~~~~~~~~~~~          22
23        Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22. Enter here and on page 1,
          line 33                                                          23
                                                                                                                                       Form 1120 (2019)




911621
12-30-19
                                     Case 21-10744-JTD                    Doc 1          Filed 04/24/21               Page 32 of 62
Form 1120 (2019)     AUGUSTUS INTELLIGENCE INC.                                                                                                  XX-XXXXXXX Page 4
    Schedule K         Other Information (see instructions)
1     Check accounting method: a X Cash     b         Accrual c                           Other (specify) |                                                      Yes         No
2     See the instructions and enter the:
    a Business activity code no. | 541519
    b Business activity | HOLDING COMPANY
    c Product or service | INVESTMENT
3     Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                              X
      If "Yes," enter name and EIN of the parent corporation |


4     At the end of the tax year:
    a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
      organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
      corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                       X
    b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
      classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~                   X
 5 At the end of the tax year, did the corporation:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
      foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                          X
      If "Yes," complete (i) through (iv) below.
                                                                                         (ii) Employer                                                     (iv) Percentage
                                (i) Name of Corporation                             Identification Number                     (iii) Country of            Owned in Voting
                                                                                                                              Incorporation
                                                                                              (if any)                                                           Stock




    b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
      (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
      If "Yes," complete (i) through (iv) below.
                                                                                         (ii) Employer                        (iii) Country of                (iv) Maximum
                                    (i) Name of Entity                              Identification Number                                                 Percentage Owned in
                                                                                              (if any)                        Organization
                                                                                                                                                          Profit, Loss, or Capital




 6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
   excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                                  X
      If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
      If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
 7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
   classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~                 X
      For rules of attribution, see section 318. If "Yes," enter:
      (a) Percentage owned |         62.9000             and (b) Owner's country | GERMANY
      (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
      Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
 8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
   If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
 9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |                     37
11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |                         X
      If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
      or the election will not be valid.
12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
   page 1, line 29a.)  | $                                                                 449,308.
                                                                                                                                                      Form 1120 (2019)
911632
12-30-19
                                 Case 21-10744-JTD                      Doc 1         Filed 04/24/21               Page 33 of 62
Form 1120 (2019)    AUGUSTUS INTELLIGENCE INC.                                                                                      XX-XXXXXXX Page 5
  Schedule K         Other Information (continued from page 4)
13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the      Yes   No
   tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 X
    If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
    distributions and the book value of property distributions (other than cash) made during the tax year | $
14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                  X
   If "Yes," complete and attach Schedule UTP.
15a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                         X
  b If "Yes," did or will the corporation file required Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     X
16 During this tax year, did the corporation have an 80%-or-more change in ownership, including a change due to redemption of its
   own stock? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
   of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
   market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
   under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                           X
20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    X
21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
    267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    X
    If "Yes," enter the total amount of the disallowed deductions | $
22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
   and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
    If "Yes," complete and attach Form 8991.
23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
   during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
24 Does the corporation satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       X
  a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
  b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
    current tax year are more than $26 million and the corporation has business interest expense.
  c The corporation is a tax shelter and the corporation has business interest expense.
    If "Yes," to any, complete and attach Form 8990.
25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               X
   If "Yes," enter amount from Form 8996, line 14  | $
                                                                                                                                          Form 1120 (2019)




911633
12-30-19
                                         Case 21-10744-JTD                       Doc 1             Filed 04/24/21                      Page 34 of 62
Form 1120 (2019)           AUGUSTUS INTELLIGENCE INC.                                                                                                     XX-XXXXXXX            Page   6
  Schedule L                  Balance Sheets per Books                           Beginning of tax year                                               End of tax year

                           Assets                                          (a)                                 (b)                             (c)                        (d)
  1 Cash ~~~~~~~~~~~~~~~~~                                                                                  770,399.                                               18,695,316.
  2a Trade notes and accounts receivable ~~~
   b Less allowance for bad debts ~~~~~~                      (                            )                                       (                       )
  3 Inventories ~~~~~~~~~~~~~~
  4 U.S. government obligations ~~~~~~
  5 Tax-exempt securities ~~~~~~~~~
                                       STMT 7
  6 Other current assets (att. stmt.) ~~~~~~~                                                                            0.                                             241,321.
  7 Loans to shareholders ~~~~~~~~~
  8 Mortgage and real estate loans~~~~~~
  9   Other investments (att. stmt.)      STMT 8
                                        ~~~~~~~~                                                            121,425.                                                   1,609,706.
10a Buildings and other depreciable assets ~~                                         0.                                                     336,347.
  b Less accumulated depreciation ~~~~~                       (                       0.)                                0. (                 28,771.)                  307,576.
11a Depletable assets ~~~~~~~~~~~
  b Less accumulated depletion ~~~~~~~                        (                            )                                       (                       )
12 Land (net of any amortization) ~~~~~~
13a Intangible assets (amortizable only) ~~~                                          0.                                                      20,428.
  b Less accumulated amortization ~~~~~                       (                            )                  0. (                                         )           20,428.
                                  STMT 9
14 Other assets (att. stmt.) ~~~~~~~~                                                                   218,764.                                                      576,200.
15 Total assets                                                                          1,110,588.                                                   21,450,547.
   Liabilities and Shareholders' Equity
16 Accounts payable ~~~~~~~~~~~
17    Mortgages, notes, bonds payable in less than 1 year

18 Other current liabilities (att. stmt.) STMT
                                           ~~~~~~ 10                                                          46,229.                                                   306,021.
19 Loans   from   shareholders        ~~~~~~~~                                                                67,000.                                                    50,393.
20 Mortgages, notes, bonds payable in 1 year or more
21 Other liabilities (att. stmt.) ~~~~~~~~
22 Capital stock: a Preferred stock ~~~~~                                      0.                                                          29,085,465.
                  b Common stock ~~~~~                                    97,950.                        97,950.                                    1.             29,085,466.
23 Additional paid-in capital ~~~~~~~~                                                                1,567,038.                                                      546,201.
   Retained earnings -
24 Appropriated (attach statement) ~~~~~~~
25 Retained earnings - Unappropriated ~~~                                                                -667,629.                                                 -8,537,534.
      Adjustments to shareholders'
26    equity (attach statement) ~~~~~~~~~~
27 Less cost of treasury stock ~~~~~~~                                                         (                               )                               (                       )
28 Total liabilities and shareholders' equity                             1,110,588.                                                                             21,450,547.
  Schedule M-1                      Reconciliation of Income (Loss) per Books With Income per Return
                                    Note: The corporation may be required to file Schedule M-3. See instructions.
  1 Net income (loss) per books ~~~~~~~                                                             7 Income recorded on books this year not
  2 Federal income tax per books ~~~~~~~                                                              included on this return (itemize):
  3 Excess of capital losses over capital gains ~~                                                       Tax-exempt interest           $
  4   Income subject to tax not recorded on books this year

      (itemize):
                                                                                                    8 Deductions on this return not charged
  5 Expenses recorded on books this year not                                                          against book income this year (itemize):
    deducted on this return (itemize):                                                                   a Depreciation ~~ $
                                                                                                           Charitable
    a Depreciation~~ $                                                                                   b contributions ~~~ $
           Charitable
      b    contributions    ~~ $
           Travel and
      c    entertainment      ~ $
                                                                                                    9 Add lines 7 and 8
  6 Add lines 1 through 5                                                               10 Income (page 1, line 28) - line 6 less line 9 
  Schedule M-2             Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
  1   Balance at beginning of year ~~~~~~~         -667,629. 5 Distributions: a Cash ~~~~~~~~~~
  2   Net income (loss) per books ~~~~~~~      -7,669,251.                    b Stock ~~~~~~~~~~
  3 Other increases (itemize):                                                                                        c Property ~~~~~~~~
                                                                                                    6 Other decreases (itemize) :
                                                                                                           SEE STATEMENT 11                                            200,654.
                                                                                                    7 Add lines 5 and 6 ~~~~~~~~~~~~~                                  200,654.
  4 Add lines 1, 2, and 3                               -8,336,880. 8 Balance at end of year (line 4 less line 7)                                    -8,537,534.
                                                                                                                                                                     Form 1120 (2019)
911631
12-30-19
                                    Case 21-10744-JTD                       Doc 1           Filed 04/24/21                Page 35 of 62

SCHEDULE N                                                                                                                                           OMB No. 1545-0123
(Form 1120)                                   Foreign Operations of U.S. Corporations
Department of the Treasury
Internal Revenue Service
                                    | Attach to Form 1120, 1120-C, 1120-IC-DISC, 1120-L, 1120-PC, 1120-REIT, 1120-RIC, or 1120-S.
                                                       | Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                                         2019
Name
                                                                                                                                     Employer identification number (EIN)
        AUGUSTUS INTELLIGENCE INC.                                                                                                    XX-XXXXXXX
                                                                  Foreign Operations Information
                                                                                                                                                                 Yes   No
  1 a During the tax year, did the corporation own (directly or indirectly) any foreign entity that was disregarded as an entity separate from its owner under
      Regulations sections 301.7701-2 and 301.7701-3 or did the corporation own (directly or indirectly) any foreign branch (see instructions)? ~~~~                   X
        If "Yes," you are generally required to attach Form 8858, Information Return of U.S. Persons With Respect to Foreign Disregarded Entities (FDEs)
        and Foreign Branches (FBs), for each foreign disregarded entity and for each foreign branch (see instructions).
      b Enter the number of Forms 8858 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |


  2     Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign
        Partnerships, attached to the corporation's income tax return ~~~~~~~~~~~~~~~~~~~~~~ |


  3     Excluding any partnership for which a Form 8865 is attached to the tax return, did the corporation own at
        least a 10% interest, directly or indirectly, in any other foreign partnership (including an entity treated as a foreign
        partnership under Regulations section 301.7701-2 or 301.7701-3)? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           X
        If "Yes," see instructions for required statement.


  4 a Was the corporation a U.S. shareholder of any controlled foreign corporation (CFC)? (See sections 951 and 957.) ~~~~~~~~~~~~~~~                            X
      If "Yes," attach Form 5471, Information Return of U.S. Persons With Respect to Certain Foreign Corporations,
        for each CFC.
      b Enter the number of Forms 5471 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |                                                             2

  5     During the tax year, did the corporation receive a distribution from, or was it the grantor of, or transferor to, a
        foreign trust? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     X
        If "Yes," the corporation may have to file Form 3520, Annual Return To Report Transactions With Foreign Trusts
        and Receipt of Certain Foreign Gifts.


  6 a At any time during the 2019 calendar year, did the corporation have an interest in or a signature or other authority
      over a financial account (such as a bank account, securities account, or other financial account) in a foreign
        country? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         X
        See the instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and
        Financial Accounts (FBAR).
      b If "Yes," enter the name of the foreign country ~~~~~~~~~~~~~ |


  7 a Is the corporation claiming the extraterritorial income exclusion? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          X
      If "Yes," attach a separate Form 8873, Extraterritorial Income Exclusion, for each transaction or group of
        transactions.
      b Enter the number of Forms 8873 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |
      c Enter the total of the amounts from line 52 (extraterritorial income exclusion (net of
        disallowed deductions)) of all Forms 8873 attached to the tax return ~~~~~~~~~~~~~~~~~~~ | $
  8     Was the corporation a specified domestic entity required to file Form 8938 for the tax year (see the Instructions for
        Form 8938)?                                                                                         X
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                   Schedule N (Form 1120) 2019




913331
11-26-19
                                 Case 21-10744-JTD                        Doc 1    Filed 04/24/21          Page 36 of 62
SCHEDULE D                                                       Capital Gains and Losses                                                                OMB No. 1545-0123
(Form 1120)
                                                                                                                                                          2019
                                   | Attach to Form 1120, 1120-C, 1120-F, 1120-FSC, 1120-H, 1120-IC-DISC, 1120-L,
Department of the Treasury        1120-ND, 1120-PC, 1120-POL, 1120-REIT, 1120-RIC, 1120-SF, or certain Forms 990-T.
Internal Revenue Service                    | Go to www.irs.gov/Form1120 for instructions and the latest information.
Name                                                                                                                                  Employer identification number

           AUGUSTUS INTELLIGENCE INC.                                                                                               XX-XXXXXXX
Did the corporation dispose of any investment(s) in a qualified opportunity fund during the tax year? ~~~~~~~~~~~~                                   |       Yes     X No
If "Yes," attach Form 8949 and see its instructions for additional requirements for reporting your gain or loss.
  Part I          Short-Term Capital Gains and Losses (See instructions.)
See instructions for how to figure the amounts
to enter on the lines below.                                  (d)                            (e)            (g) Adjustments to gain                 (h) Gain or (loss). Subtract
                                                            Proceeds                         Cost          or loss from Form(s) 8949,             column (e) from column (d) and
This form may be easier to complete if you                (sales price)                (or other basis)     Part I, line 2, column (g)          combine the result with column (g)
round off cents to whole dollars.
1a Totals for all short-term transactions
   reported on Form 1099-B for which basis
   was reported to the IRS and for which you
   have no adjustments (see instructions).
   However, if you choose to report all these
   transactions on Form 8949, leave this line
   blank and go to line 1b 
1b Totals for all transactions reported on
   Form(s) 8949 with Box A checked 
 2 Totals for all transactions reported on
   Form(s) 8949 with Box B checked 
 3 Totals for all transactions reported on
   Form(s) 8949 with Box C checked 
 4 Short-term capital gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~                                    4
 5 Short-term capital gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~                                       5
                                                                                      SEE STATEMENT 12
 6 Unused capital loss carryover (attach computation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   6      (         200,000. )
 7 Net short-term capital gain or (loss). Combine lines 1a through 6 in column h                                     7                <200,000.>
  Part II         Long-Term Capital Gains and Losses (See instructions.)
See instructions for how to figure the amounts
to enter on the lines below.                                  (d)                            (e)            (g) Adjustments to gain                 (h) Gain or (loss). Subtract
                                                            Proceeds                         Cost          or loss from Form(s) 8949,             column (e) from column (d) and
This form may be easier to complete if you                (sales price)                (or other basis)     Part II, line 2, column (g)         combine the result with column (g)
round off cents to whole dollars.
8a Totals for all long-term transactions reported
   on Form 1099-B for which basis was
   reported to the IRS and for which you have
   no adjustments (see instructions). However,
   if you choose to report all these transactions
   on Form 8949, leave this line blank and go to
   line 8b 
8b Totals for all transactions reported on
   Form(s) 8949 with Box D checked 
 9 Totals for all transactions reported on
   Form(s) 8949 with Box E checked 
10 Totals for all transactions reported on
   Form(s) 8949 with Box F checked 
11 Enter gain from Form 4797, line 7 or 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          11
12 Long-term capital gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~                                     12
13 Long-term capital gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~                                        13
14 Capital gain distributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                14
15 Net long-term capital gain or (loss). Combine lines 8a through 14 in column h                                     15
  Part III        Summary of Parts I and II
16 Enter excess of net short-term capital gain (line 7) over net long-term capital loss (line 15) ~~~~~~~~~~~~~~~~                        16
17 Net capital gain. Enter excess of net long-term capital gain (line 15) over net short-term capital loss (line 7) ~~~~~~~~              17
18 Add lines 16 and 17. Enter here and on Form 1120, page 1, line 8, or the proper line on other returns ~~~~~~~~~~~                      18
   Note: If losses exceed gains, see Capital Losses in the instructions.


LHA          For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                           Schedule D (Form 1120) 2019




921051
12-16-19
                                        Case 21-10744-JTD                          Doc 1        Filed 04/24/21                 Page 37 of 62
SCHEDULE O                                     Consent Plan and Apportionment Schedule
(Form 1120)                                             for a Controlled Group
(Rev. December 2018)
                                                                                                                                                                    OMB No. 1545-0123
Department of the Treasury                | Attach to Form 1120, 1120-C, 1120-F, 1120-FSC, 1120-L, 1120-PC, 1120-REIT, or 1120-RIC.
Internal Revenue Service                          | Go to www.irs.gov/Form1120 for instructions and the latest information.
Name                                                                                                                                               Employer identification number

     AUGUSTUS INTELLIGENCE INC.                                                                                                                        XX-XXXXXXX
  Part I Apportionment Plan Information
 1 Type of controlled group:
  a X Parent-subsidiary group
  b            Brother-sister group
  c            Combined group
  d            Life insurance companies only


 2 This corporation has been a member of this group:
  a       For the entire year.
  b      X From MARCH 7, 2019                                            , until   DECEMBER 31, 2019                           .


 3 This corporation consents and represents to:
  a       Adopt an apportionment plan. All the other members of this group are adopting an apportionment plan effective for
               the current tax year which ends on                                                     , and for all succeeding tax years.
  b            Amend the current apportionment plan. All the other members of this group are currently amending a previously
               adopted plan, which was in effect for the tax year ending                                                   , and for all succeeding tax
               years.
  c            Terminate the current apportionment plan and not adopt a new plan. All the other members of this group are not
               adopting an apportionment plan.
  d            Terminate the current apportionment plan and adopt a new plan. All the other members of this group are adopting
               an apportionment plan effective for the current tax year which ends on                                                       , and for all
               succeeding tax years.


 4 If you checked box 3c or 3d above, check the applicable box below to indicate if the termination of the current apportionment
       plan was:
  a            Elected by the component members of the group.
  b            Required for the component members of the group.


 5 If you did not check a box on line 3 above, check the applicable box below concerning the status of the group's
       apportionment plan (see instructions).
  a
         X No apportionment plan is in effect and none is being adopted.
  b            An apportionment plan is already in effect. It was adopted for the tax year ending                                                           , and
               for all succeeding tax years.


                                                                                                                   .
 6 If all the members of this group are adopting a plan or amending the current plan for a tax year after the due date
      (including extensions) of the tax return for this corporation, is there at least one year remaining on the statute of limitations
      from the date this corporation filed its amended return for such tax year for assessing any resulting deficiency? See
      instructions.                                              .
  a            Yes.
        (i)           The statute of limitations for this year will expire on                                              .
        (ii)          On                                                   , this corporation entered into an agreement with the
                      Internal Revenue Service to extend the statute of limitations for purposes of assessment until
                                                                     .
  b      X No. The members may not adopt or amend an apportionment plan.

 7             If the corporation has a short tax year that does not include December 31, check the box. See instructions.


For Paperwork Reduction Act Notice, see Instructions for Form 1120.                                                                            Schedule O (Form 1120) (Rev. 12-2018)




913335 04-01-19        LHA
                                      Case 21-10744-JTD                  Doc 1   Filed 04/24/21         Page 38 of 62

Form          1125-A                                            Cost of Goods Sold
(Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
Department of the Treasury                        | Go to www.irs.gov/Form1125A for the latest information.
Internal Revenue Service
Name                                                                                                                             Employer Identification number

         AUGUSTUS INTELLIGENCE INC.                                                                                                 XX-XXXXXXX
1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1
2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2
3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3
4     Additional section 263A costs (attach schedule)               SEE STATEMENT 13
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4                         3,846.
5     Other costs (attach schedule)    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          5
6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6                         3,846.
7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7
8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
      appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8                         3,846.
9 a Check all methods used for valuing closing inventory:
    (i)        Cost
      (ii)        Lower of cost or market
      (iii)       Other (Specify method used and attach explanation) |


    b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
    c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
    d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
    e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~             Yes X No
    f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes X No
      If "Yes," attach explanation.


For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)




924441
04-01-19        LHA
                                  Case 21-10744-JTD                Doc 1        Filed 04/24/21             Page 39 of 62

       3800                                                General Business Credit                                                    OMB No. 1545-0895

Form
Department of the Treasury
Internal Revenue Service (99)
                                      | Go to www.irs.gov/Form3800 for instructions and the latest information.
                                     | You must attach all pages of Form 3800, pages 1, 2, and 3, to your tax return.
                                                                                                                                        201922
                                                                                                                                         Attachment
                                                                                                                                         Sequence No.
Name(s) shown on return                                                                                                    Identifying number


AUGUSTUS INTELLIGENCE INC.                                                                                                      XX-XXXXXXX
 Part I Current Year Credit for Credits Not Allowed Against Tentative Minimum Tax (TMT)
        (See instructions and complete Part(s) III before Parts I and II.)
 1     General business credit from line 2 of all Parts III with box A checked                        1                             0.
 2     Passive activity credits from line 2 of all Parts III with box B checked ~~~~~~~           2
 3     Enter the applicable passive activity credits allowed for 2019. See instructions       ~~~~~~~~~~~~~~~~~             3
 4     Carryforward of general business credit to 2019. Enter the amount from line 2 of Part III with box C
       checked. See instructions for statement to attach    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4
 5     Carryback of general business credit from 2020. Enter the amount from line 2 of Part III with box D
       checked ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         5
 6     Add lines 1, 3, 4, and 5                                                 6
 Part II       Allowable Credit
 7     Regular tax before credits:


                                                                                                    p
       ¥ Individuals. Enter the sum of the amounts from Form 1040 or 1040-SR, line 12a, and


                                                                                                    n
         Schedule 2 (Form 1040 or 1040-SR), line 2, or the sum of the amounts from Form


                                                                                                    n
         1040-NR, lines 42 and 44 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                                                                                    m
                                                                                                                                                          0.

                                                                                                    n
       ¥ Corporations. Enter the amount from Form 1120, Schedule J, Part I, line 2; or the               ~~~~~~~~~~~        7


                                                                                                    n
         applicable line of your return ~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                                                                                                    o
       ¥ Estates and trusts. Enter the sum of the amounts from Form 1041, Schedule G,
         lines 1a and 1b; or the amount from the applicable line of your return ~~~~~~~~


                                                                                              p
                                                                                              n
 8     Alternative minimum tax:


                                                                                              m
       ¥ Individuals. Enter the amount from Form 6251, line 11 ~~~~~~~~~~~


                                                                                              n
                                                                                                                                                          0.

                                                                                              o
       ¥ Corporations. Enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      ~~~~~~~~~~~~~~~           8
       ¥ Estates and trusts. Enter the amount from Schedule I (Form 1041), line 54        ~


 9     Add lines 7 and 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    9                             0.

10 a Foreign tax credit ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           10a
   b Certain allowable credits (see instructions) ~~~~~~~~~~~~~~~~~~~~
                                                                 10b
     c Add lines 10a and 10b      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             10c


11     Net income tax. Subtract line 10c from line 9. If zero, skip lines 12 through 15 and enter -0- on line 16   ~~~~~   11                             0.

12     Net regular tax. Subtract line 10c from line 7. If zero or less, enter -0- ~~~~~~~          12                 0.

13     Enter 25% (0.25) of the excess, if any, of line 12 over $25,000. See



                                                                                              p
       instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            13


                                                                                              n
14     Tentative minimum tax:


                                                                                              n
       ¥ Individuals. Enter the amount from Form 6251, line 9     ~~~~~~~~~~~

                                                                                              m
                                                                                              n
       ¥ Corporations. Enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~                                        14


                                                                                              n
       ¥ Estates and trusts. Enter the amount from Schedule I (Form 1041),


                                                                                              o
          line 52 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
15     Enter the greater of line 13 or line 14 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      15
16     Subtract line 15 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            16
17     Enter the smaller of line 6 or line 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       17
       C corporations: See the line 17 instructions if there has been an ownership change, acquisition, or
       reorganization.
LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                       Form 3800 (2019)




914401 12-30-19
                              Case 21-10744-JTD                   Doc 1        Filed 04/24/21             Page 40 of 62

Form 3800 (2019)  AUGUSTUS INTELLIGENCE INC.                                                                                XX-XXXXXXX         Page 2
 Part II     Allowable Credit (continued)
Note: If you are not required to report any amounts on line 22 or 24 below, skip lines 18 through 25 and enter -0- on line 26.


18   Multiply line 14 by 75% (0.75). See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          18


19   Enter the greater of line 13 or line 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              19


20   Subtract line 19 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    20


21   Subtract line 17 from line 20. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    21


22   Combine the amounts from line 3 of all Parts III with box A, C, or D checked       ~~~~~~~~~~~~~~~~~~                       22


23   Passive activity credit from line 3 of all Parts III with box B checked ~~~~~~~~     23
24   Enter the applicable passive activity credit allowed for 2019. See instructions ~~~~~~~~~~~~~~~~~~                          24
25   Add lines 22 and 24 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          25
26   Empowerment zone and renewal community employment credit allowed. Enter the smaller of line 21
     or line 25 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              26


27   Subtract line 13 from line 11. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    27               0.

28   Add lines 17 and 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          28               0.

29   Subtract line 28 from line 27. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    29               0.

30   Enter the general business credit from line 5 of all Parts III with box A checked ~~~~~~~~~~~~~~~~~                         30    173,597.


31   Reserved ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                31



32   Passive activity credits from line 5 of all Parts III with box B checked ~~~~~~~            32


33   Enter the applicable passive activity credits allowed for 2019. See instructions    ~~~~~~~~~~~~~~~~~                       33


34   Carryforward of business credit to 2019. Enter the amount from line 5 of Part III with box C checked
     and line 6 of Part III with box G checked. See instructions for statement to attach ~~~~~~~~~~~~~~~~                        34


35   Carryback of business credit from 2020. Enter the amount from line 5 of Part III with box D checked.
     See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           35


36   Add lines 30, 33, 34, and 35 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     36    173,597.

37   Enter the smaller of line 29 or line 36 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               37               0.

38   Credit allowed for the current year. Add lines 28 and 37.
     Report the amount from line 38 (if smaller than the sum of Part I, line 6, and Part II, lines 25 and 36,


                                                                                                            p
     see instructions) as indicated below or on the applicable line of your return.

                                                                                                            n
                                                                                                            m
     ¥ Individuals. Schedule 3 (Form 1040 or 1040-SR), line 6, or Form 1040-NR, line 51 ~~~~~~

                                                                                                            n
                                                                                                            o
     ¥ Corporations. Form 1120, Schedule J, Part I, line 5c ~~~~~~~~~~~~~~~~~~~~                                ~~~~~~
     ¥ Estates and trusts. Form 1041, Schedule G, line 2b                                                    38               0.
                                                                                                                                      Form 3800 (2019)




914402 12-30-19
                                 Case 21-10744-JTD                    Doc 1       Filed 04/24/21             Page 41 of 62

Form 3800 (2019)                                                                                                                                          Page 3
Name(s) shown on return                                                                                                           Identifying number

                          AUGUSTUS INTELLIGENCE INC.                                                                               XX-XXXXXXX
 Part III         General Business Credits or Eligible Small Business Credits                        (see instructions)
Complete a separate Part III for each box checked below. See instructions.
A       X     General Business Credit From a Non-Passive Activity             E           Reserved
B             General Business Credit From a Passive Activity                 F           Reserved
C             General Business Credit Carryforwards                           G           Eligible Small Business Credit Carryforwards
D             General Business Credit Carrybacks                             H          Reserved
I       If you are filing more than one Part III with box A or B checked, complete and attach first an additional Part III combining amounts from all
     Parts III with box A or B checked. Check here if this is the consolidated Part III                                       |
                                         (a) Description of credit                                               (b)                             (c)
Note: On any line where the credit is from more than one source, a separate Part III is needed      If claiming the credit from a
for each pass-through entity.                                                                    pass-through entity, enter the EIN Enter the appropriate amount

 1a Investment (Form 3468, Part II only) (attach Form 3468) ~~~~~~~~~~~~~                     1a
  b Reserved ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             1b
    c    Increasing research activities (Form 6765)    ~~~~~~~~~~~~~~~~~~~                         1c
    d    Low-income housing (Form 8586, Part I only) ~~~~~~~~~~~~~~~~~~                            1d
    e    Disabled access (Form 8826) (see instructions for limitation) ~~~~~~~~~~~                 1e
    f    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       1f
    g    Indian employment (Form 8845) ~~~~~~~~~~~~~~~~~~~~~~~~~                                   1g
    h    Orphan drug (Form 8820) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1h
    i    New markets (Form 8874) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      1i
    j    Small employer pension plan startup costs (Form 8881) (see instructions for limitation)   1j
    k    Employer-provided child care facilities and services (Form 8882) (see instructions
         for limitation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        1k
    l    Biodiesel and renewable diesel fuels (attach Form 8864) ~~~~~~~~~~~~~                     1l
    m Low sulfur diesel fuel production (Form 8896) ~~~~~~~~~~~~~~~~~~                             1m
    n Distilled spirits (Form 8906) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    1n
    o    Nonconventional source fuel (carryforward only) ~~~~~~~~~~~~~~~~~                         1o
    p    Energy efficient home (Form 8908) ~~~~~~~~~~~~~~~~~~~~~~~                                 1p
    q    Energy efficient appliance (carryforward only) ~~~~~~~~~~~~~~~~~~                         1q
    r    Alternative motor vehicle (Form 8910) ~~~~~~~~~~~~~~~~~~~~~~                              1r
    s    Alternative fuel vehicle refueling property (Form 8911) ~~~~~~~~~~~~~~                    1s
    t    Enhanced oil recovery credit (Form 8830) ~~~~~~~~~~~~~~~~~~~~                             1t
    u    Mine rescue team training (Form 8923) ~~~~~~~~~~~~~~~~~~~~~                               1u
    v    Agricultural chemicals security (carryforward only) ~~~~~~~~~~~~~~~~                      1v
    w    Employer differential wage payments (Form 8932) ~~~~~~~~~~~~~~~~                          1w
    x    Carbon oxide sequestration (Form 8933) ~~~~~~~~~~~~~~~~~~~~                               1x
    y    Qualified plug-in electric drive motor vehicle (Form 8936)   ~~~~~~~~~~~~                 1y
    z    Qualified plug-in electric vehicle (carryforward only) ~~~~~~~~~~~~~~~                    1z
    aa Employee retention (Form 5884-A) ~~~~~~~~~~~~~~~~~~~~~~~                                    1aa
    bb General credits from an electing large partnership (carryforward only) ~~~~~~               1bb
    zz Other. Oil and gas production from marginal wells (Form 8904) and certain other
       credits (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     1zz
2        Add lines 1a through 1zz and enter here and on the applicable line of Part I    ~~~         2
3        Enter the amount from Form 8844 here and on the applicable line of Part II      ~~~         3
4a       Investment (Form 3468, Part III) (attach Form 3468) ~~~~~~~~~~~~~~~                       4a
    b    Work opportunity (Form 5884)     ~~~~~~~~~~~~~~~~~~~~~~~~~                                4b
    c    Biofuel producer (Form 6478) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                   4c
    d    Low-income housing (Form 8586, Part II) ~~~~~~~~~~~~~~~~~~~~                              4d
    e    Renewable electricity, refined coal, and Indian coal production (Form 8835)     ~~~       4e
    f    Employer social security and Medicare taxes paid on certain employee
         tips (Form 8846) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         4f
    g    Qualified railroad track maintenance (Form 8900) ~~~~~~~~~~~~~~~~                         4g
    h    Small employer health insurance premiums (Form 8941) ~~~~~~~~~~~~~                        4h
    i    Increasing research activities (Form 6765) ~~~~~~~~~~~~~~~~~~~~                           4i                                              173,597.
    j    Employer credit for paid family and medical leave (Form 8994) ~~~~~~~~~~                  4j
    z    Other ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              4z
5        Add lines 4a through 4z and enter here and on the applicable line of Part II    ~~~         5                                             173,597.
6        Add lines 2, 3, and 5 and enter here and on the applicable line of Part II             6                                             173,597.
914403 12-30-19                                                                                                                                  Form 3800 (2019)
                                      Case 21-10744-JTD                               Doc 1         Filed 04/24/21                Page 42 of 62
SCHEDULE G
(Form 1120)                                     Information on Certain Persons Owning the
(Rev. December 2011)
Department of the Treasury
                                                       Corporation's Voting Stock                                                                                     OMB No. 1545-0123


Internal Revenue Service
                                                                                  J    Attach to Form 1120.
Name                                                                                                                                                  Employer identification number (EIN)

       AUGUSTUS INTELLIGENCE INC.                                                                                                                            XX-XXXXXXX
  Part I  Certain Entities Owning the Corporation's Voting Stock.                                                       (Form 1120, Schedule K, Question 4a). Complete columns
                  (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or
                  tax-exempt organization that owns directly 20% or more, or owns, directly or indirectly, 50% or more of the total voting power of all
                  classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                                                             (v) Percentage
                     (i) Name of Entity                         (ii) Employer Identification     (iii) Type of Entity               (iv) Country of Organization                Owned in
                                                                       Number (if any)                                                                                        Voting Stock




  Part II         Certain Individuals and Estates Owning the Corporation's Voting Stock.                                                      (Form 1120, Schedule K, Question 4b).
                  Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or more, or owns, directly or indirectly,
                  50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                          (iii) Country of                   (iv) Percentage
                             (i) Name of Individual or Estate                                      (ii) Identifying                      Citizenship (see                        Owned in
                                                                                                  Number (if any)                          instructions)                       Voting Stock



WOLFGANG HAUPT                                                                                                           GERMANY                                              62.90%




For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                             Schedule G (Form 1120) (Rev. 12-2011)
917701
04-01-19   LHA
                                    Case 21-10744-JTD                       Doc 1           Filed 04/24/21             Page 43 of 62

SCHEDULE M-3
(Form 1120)
                                    Net Income (Loss) Reconciliation for Corporations
(Rev. December 2019)                     With Total Assets of $10 Million or More                                                                          OMB No. 1545-0123

Department of the Treasury                                             | Attach to Form 1120 or 1120-C.
Internal Revenue Service                             | Go to www.irs.gov/Form1120 for instructions and the latest information.
Name of corporation (common parent, if consolidated return)                                                                                    Employer identification number


      AUGUSTUS INTELLIGENCE INC.                                                                                                                    XX-XXXXXXX
  Check applicable box(es): (1) X Non-consolidated return                                       (2)        Consolidated return (Form 1120 only)
                                  (3)        Mixed 1120/L/PC group                              (4)        Dormant subsidiaries schedule attached

  Part I             Financial Information and Net Income (Loss) Reconciliation                                  (see instructions)

  1 a Did the corporation file SEC Form 10-K for its income statement period ending with or within this tax year?
            Yes. Skip lines 1b and 1c and complete lines 2a through 11 with respect to that SEC Form 10-K.
         X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
      b Did the corporation prepare a certified audited non-tax-basis income statement for that period?
         X Yes. Skip line 1c and complete lines 2a through 11 with respect to that income statement.
              No. Go to line 1c.
      c Did the corporation prepare a non-tax-basis income statement for that period?
              Yes. Complete lines 2a through 11 with respect to that income statement.
            No. Skip lines 2a through 3c and enter the corporation's net income (loss) per its books and records on line 4a.
  2 a Enter the income statement period: Beginning 01/01/2019                         Ending 12/31/2019
    b Has the corporation's income statement been restated for the income statement period on line 2a?
              Yes. (If "Yes," attach an explanation and the amount of each item restated.)
         X No.
      c Has the corporation's income statement been restated for any of the five income statement periods immediately preceding the period on line 2a?
             Yes. (If "Yes," attach an explanation and the amount of each item restated.)
         X No.
  3 a Is any of the corporation's voting common stock publicly traded?
              Yes.
         X No. If "No," go to line 4a.
      b Enter the symbol of the corporation's primary U.S. publicly traded voting common stock ~~~~~~~~~
      c Enter the nine-digit CUSIP number of the corporation's primary publicly traded voting
        common stock ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


  4 a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1 ~~~~~~~~~~~~                         4a         -7,669,251.
    b Indicate accounting standard used for line 4a (see instructions): (1) X GAAP (2)               IFRS
        (3)       Statutory (4)          Tax-basis     (5)      Other (specify)
  5 a Net income from nonincludible foreign entities (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                            5a    (                          )
    b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount) ~~~~~~~~~~~~~~                           5b
  6 a Net income from nonincludible U.S. entities (attach statement)~ ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             6a    (                          )
    b Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount) ~~~~~~~~~~~~~~~                             6b
  7 a Net income (loss) of other includible foreign disregarded entities (attach statement) ~~~~~~~~~~~~~~~~~~                                7a
    b Net income (loss) of other includible U.S. disregarded entities (attach statement) ~~~~~~~~~~~~~~~~~~~~                                 7b
   c Net income (loss) of other includible entities (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            7c
  8 Adjustment to eliminations of transactions between includible entities and nonincludible entities (attach stmt.) ~~~~~~~                   8
  9     Adjustment to reconcile income statement period to tax year (attach statement) ~~~~~~~~~~~~~~~~~~~~                                    9
10 a Intercompany dividend adjustments to reconcile to line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~~~                                      10a
   b Other statutory accounting adjustments to reconcile to line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~                                   10b
  c Other adjustments to reconcile to amount on line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~                                           10c
11 Net income (loss) per income statement of includible corporations. Combine lines 4 through 10                                  11         -7,669,251.
    Note: Part I, line 11, must equal Part II, line 30, column (a), or Schedule M-1, line 1 (see instructions).
12 Enter the total amount (not just the corporation's share) of the assets and liabilities of all entities included or removed on the following lines.
                                                                             Total Assets                     Total Liabilities
 a Included on Part I, line 4 ~~~~~~~~~~~~ |                               21,450,547.                              356,414.
 b Removed on Part I, line 5 ~~~~~~~~~~~ |
 c Removed on Part I, line 6 ~~~~~~~~~~~ |
 d Included on Part I, line 7  |
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                           Schedule M-3 (Form 1120) (Rev. 12-2019)
913321 12-11-19
                                           Case 21-10744-JTD                                 Doc 1           Filed 04/24/21               Page 44 of 62

Schedule M-3 (Form 1120) (Rev. 12-2019)                                                                                                                                                    Page   2
Name of corporation (common parent, if consolidated return)                                                                                             Employer identification number
        AUGUSTUS INTELLIGENCE INC.                                                                                                                            XX-XXXXXXX
Check applicable box(es):      (1)          Consolidated group       (2)             Parent corp     (3)     Consolidated eliminations   (4)   Subsidiary corp   (5)        Mixed 1120/L/PC group
Check if a sub-consolidated:         (6)          1120 group            (7)            1120 eliminations
Name of subsidiary (if consolidated return)                                                                                                             Employer identification number


  Part II           Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With
                    Taxable Income per Return (see instructions)
                    Income (Loss) Items                                                            (a)                       (b)                     (c)                         (d)
                                                                                         Income (Loss) per                Temporary              Permanent                 Income (Loss) per
         (Attach statements for lines 1 through 12)                                      Income Statement                 Difference             Difference                   Tax Return
      Income (loss) from equity method foreign
  1   corporations ~~~~~~~~~~~~~~~~~~~

  2   Gross foreign dividends not previously taxed      ~~~~~~~
  3   Subpart F, QEF, and similar inc inclusions      ~~~~~~~~                                                              36,959.                                             36,959.
  4 Gross-up for foreign taxes deemed paid ~~~~~~
  5 Gross foreign distributions previously taxed ~~~~~~~
    Income (loss) from equity method U.S.
  6 corporations ~~~~~~~~~~~~~~~~~~~
      U.S. dividends not eliminated in tax
  7   consolidation ~~~~~~~~~~~~~~~~~~

  8   Minority interest for includible corporations     ~~~~~~~
  9   Income (loss) from U.S. partnerships     ~~~~~~~~~~
 10   Income (loss) from foreign partnerships     ~~~~~~~~~
 11   Income (loss) from other pass-through entities       ~~~~~~
 12 Items relating to reportable
    transactions ~~~~~~~~~~~~~~~~~~
 13 Interest income (see instructions) ~~~~~~~~~                                         227,698.                                                                            227,698.
                                         STMT 14
 14 Total accrual to cash adjustment ~~~~~~~~~                                         1,010,473.                                                                          1,010,473.
 15 Hedging transactions ~~~~~~~~~~~~~~
 16 Mark-to-market income (loss) ~~~~~~~~~~
 17 Cost of goods sold (see instructions) ~~~~~~~                                (                  3,846.)                                                            (           3,846.)
 18 Sale versus lease (for sellers and/or lessors) ~~~~~~~
 19 Section 481(a) adjustments ~~~~~~~~~~~
 20 Unearned/deferred revenue ~~~~~~~~~~~
      Income recognition from long-
 21   term contracts ~~~~~~~~~~~~~~~~~~
      Original issue discount and
 22   other imputed interest ~~~~~~~~~~~~~~~
23a Income statement gain/loss on sale, exchange,
    abandonment, worthlessness, or other disposition of
      assets other than inventory and pass-through entities
  b Gross capital gains from Schedule D, excluding
    amounts from pass-through entities~~~~~~~~
  c Gross capital losses from Schedule D, excluding
    amounts from pass-through entities, abandonment
      losses, and worthless stock losses ~~~~~~~~
  d Net gain/loss reported on Form 4797, line 17,
    excluding amounts from pass-through entities,
      abandonment losses, and worthless stock losses ~~
  e Abandonment losses ~~~~~~~~~~~~~~
  f Worthless stock losses (attach stmt.) ~~~~~~~
  g   Other gain/loss on disposition of assets other than inventory ~
      Capital loss limitation and
 24   carryforward used ~~~~~~~~~~~~~~~~~
 25   Other income (loss) items with differences (attach stmt.) ~~~~~~~

 26 Total income (loss) items. Combine lines 1 through 25                             1,234,325.                            36,959.                        1,271,284.
 27 Total expense/deduction items (from Part III, line 39)                             -846,111.                            -6,373.              268,133.   -584,351.
 28 Other items with no differences ~~~~~~~~~~                 STMT 15               -8,057,465.                                                          -8,057,465.
29a Mixed groups, see instructions. All others, combine lines 26 through 28 ~~       -7,669,251.                            30,586.              268,133. -7,370,532.
  b PC insurance subgroup reconciliation totals ~~~~
  c Life insurance subgroup reconciliation totals ~~~~
 30 Reconciliation totals. Combine lines 29a through 29c         -7,669,251.                      30,586.                                        268,133. -7,370,532.
    Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                   Schedule M-3 (Form 1120) (Rev. 12-2019)
913322
12-11-19
                                           Case 21-10744-JTD                       Doc 1         Filed 04/24/21               Page 45 of 62

Schedule M-3 (Form 1120) (Rev. 12-2019)                                                                                                                                      Page   3
Name of corporation (common parent, if consolidated return)                                                                                 Employer identification number
       AUGUSTUS INTELLIGENCE INC.                                                                                                               XX-XXXXXXX
Check applicable box(es):      (1)         Consolidated group     (2)      Parent corp   (3)     Consolidated eliminations   (4)   Subsidiary corp   (5)     Mixed 1120/L/PC group
Check if a sub-consolidated:         (6)        1120 group           (7)     1120 eliminations
Name of subsidiary (if consolidated return)                                                                                                 Employer identification number


  Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                   Income per Return - Expense/Deduction Items (see instructions)
                                                                                    (a)                          (b)                    (c)                       (d)
                                                                                Expense per                  Temporary              Permanent                Deduction per
                 Expense/Deduction Items
                                                                             Income Statement                Difference             Difference                Tax Return

  1 U.S. current income tax expense ~~~~~~~~~
  2 U.S. deferred income tax expense ~~~~~~~~
  3 State and local current income tax expense ~~~~                                  41,991.                                                                     41,991.
  4 State and local deferred income tax expense ~~~~
  5 Foreign current income tax expense (other than
    foreign withholding taxes) ~~~~~~~~~~~~
  6 Foreign deferred income tax expense ~~~~~~~
  7 Foreign withholding taxes ~~~~~~~~~~~~
  8 Interest expense (see instructions) ~~~~~~~~
  9 Stock option expense ~~~~~~~~~~~~~~
10 Other equity-based compensation ~~~~~~~~
                                     STMT 17
11 Meals and entertainment ~~~~~~~~~~~~                                           104,147.                                           -52,416.                    51,731.
12 Fines and penalties ~~~~~~~~~~~~~~~
   Judgments, damages, awards,
13 and similar costs ~~~~~~~~~~~~~~~~~
14 Parachute payments ~~~~~~~~~~~~~~
   Compensation with section
15 162(m) limitation ~~~~~~~~~~~~~~~~~
16 Pension and profit-sharing ~~~~~~~~~~~~
17 Other post-retirement benefits ~~~~~~~~~~
18 Deferred compensation ~~~~~~~~~~~~~
19 Charitable contribution of cash and tangible
                            STMT 18
     property ~~~~~~~~~~~~~~~~~~~~                                                       1,000.                                                                    1,000.
20   Charitable contribution of intangible property ~~~~~~~

21
     Charitable contribution
     limitation/carryforward ~~~~~~~~~~~~~~~                                                                    -1,000.                                          -1,000.
22 Domestic production activities deduction (see instrs.)
23 Current year acquisition or reorganization
     investment banking fees ~~~~~~~~~~~~~
24 Current year acquisition or reorganization legal and
   accounting fees ~~~~~~~~~~~~~~~~
     Current year acquisition/
25   reorganization other costs      ~~~~~~~~~~~~~~
26 Amortization/impairment of goodwill ~~~~~~~
27 Amortization of acquisition, reorganization, and
     start-up costs ~~~~~~~~~~~~~~~~~
     Other amortization or
28   impairment write-offs   ~~~~~~~~~~~~~~~~
29 Reserved ~~~~~~~~~~~~~~~~~~~
30 Depletion ~~~~~~~~~~~~~~~~~~~
31 Depreciation ~~~~~~~~~~~~~~~~~~                                                   28,771.                       7,373.                                        36,144.
32 Bad debt expense ~~~~~~~~~~~~~~~
33   Corporate owned life insurance premiums ~~~~~~~~
     Purchase versus lease
34   (for purchasers and/or lessees) ~~~~~~~~~~~~

35   Research and development costs            STMT 19
                                           ~~~~~~~~~~~                                                                             -173,597.                 -173,597.
36 Section 118 exclusion (att. stmt.) ~~~~~~~~~
   Section 162(r) - FDIC premiums paid by certain
37 large financial institutions (see instructions) ~~~~~~~
38
     Other expense/deduction items
     with differences (attach stmt.)            STMT 20
                                           ~~~~~~~~~~~~                           670,202.                                           -42,120.                  628,082.
39 Total expense/deduction items.              Combine lines 1 through

     38. Enter here and on Part II, line 27, reporting positive amounts

     as negative and negative amounts as positive                           846,111.                         6,373.          -268,133.                   584,351.
                                                                                                                                       Schedule M-3 (Form 1120) (Rev. 12-2019)
913323
12-11-19
                                            Case 21-10744-JTD                             Doc 1             Filed 04/24/21                     Page 46 of 62

           4562                                                     Depreciation and Amortization                                                                                     OMB No. 1545-0172

Form


Department of the Treasury
                                                                        (Including Information on Listed Property)
                                                                                        | Attach to your tax return.
                                                                                                                                                       OTHER
                                                                                                                                                                                        2019
                                                                                                                                                                                        Attachment
Internal Revenue Service   (99)                     | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                           Sequence No.   179
Name(s) shown on return                                                                                             Business or activity to which this form relates                  Identifying number



AUGUSTUS INTELLIGENCE INC.                                                       OTHER DEPRECIATION                               XX-XXXXXXX
 Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                1        1,020,000.
 2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                             2
 3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                              3        2,550,000.
 4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                      4
 5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                         5
 6                                        (a) Description of property                                       (b) Cost (business use only)              (c) Elected cost




 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                       8
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   9
10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                               10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                11


                                                                                                                               9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                        12
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                    13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II             Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                           14
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         15
16 Other depreciation (including ACRS)                                                                                                 16
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2019                                           ~~~~~~~~~~~~~~                                17
18                                                                                                         J
         If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                   Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                        (b) Month and        (c) Basis for depreciation
                   (a) Classification of property                        year placed        (business/investment use            (d) Recovery      (e) Convention      (f) Method   (g) Depreciation deduction
                                                                           in service         only - see instructions)              period


19a           3-year property
     b        5-year property                                                                       196,007. 5.0                                       MQ          200DB                      22,149.
     c        7-year property                                                                       140,340. 7.0                                       MQ          200DB                      13,995.
     d        10-year property
     e        15-year property
     f        20-year property
     g        25-year property                                                                                                   25 yrs.                                 S/L
                                                                               /                                                27.5 yrs.              MM                S/L
     h        Residential rental property
                                                                               /                                                27.5 yrs.              MM                S/L
                                                                               /                                                 39 yrs.               MM                S/L
     i        Nonresidential real property
                                                               /                                                 MM         S/L
                                 Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a           Class life                                                                                                                                                 S/L
  b           12-year                                                                                                             12 yrs.                                S/L
  c           30-year                                                          /                                                  30 yrs.              MM                S/L
  d           40-year                                                          /                                                  40 yrs.              MM                S/L
 Part IV             Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
         Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                        22                36,144.
23 For assets shown above and placed in service during the current year, enter the
   portion of the basis attributable to section 263A costs                                                            23
916251 12-12-19         LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                               Form 4562 (2019)
                                  Case 21-10744-JTD                        Doc 1      Filed 04/24/21               Page 47 of 62

Form 4562 (2019)                 AUGUSTUS INTELLIGENCE INC.                                                           XX-XXXXXXX                                                Page 2
 Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?               Yes              No 24b If "Yes," is the evidence written?                      Yes        No
              (a)                 (b)              (c)                (d)                       (e)             (f)          (g)             (h)                              (i)
      Type of property            Date          Business/                             Basis for depreciation
                                                                                                             Recovery     Method/       Depreciation                      Elected
                               placed in       investment           Cost or
     (list vehicles first)                                       other basis
                                                                                      (business/investment
                                                                                                              period    Convention       deduction                      section 179
                                service      use percentage                                  use only)
                                                                                                                                                                            cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use                                                      25



                                      !   !
26 Property used more than 50% in a qualified business use:



                                      !   !
                                                          %



                                      !   !
                                                          %
                                                     %



                                      !   !
27 Property used 50% or less in a qualified business use:



                                      !   !
                                                          %                                                           S/L -



                                      !   !
                                                          %                                                           S/L -
                                                          %                                                           S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                             29
                                                         Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                      (a)               (b)               (c)               (d)                        (e)                     (f)
30 Total business/investment miles driven during the                Vehicle           Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
   year (don't include commuting miles) ~~~~~~~
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
    driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32 ~~~~~~~~~~~~
34 Was the vehicle available for personal use                  Yes          No     Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? 
                            Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                 Yes        No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
    the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                      (a)                               (b)                (c)                    (d)         (e)                                                      (f)
                   Description of costs                Date amortization         Amortizable                 Code                 Amortization                  Amortization
                                                            begins                amount                    section           period or percentage              for this year




                                                            ! !
42 Amortization of costs that begins during your 2019 tax year:



                                                            ! !
43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     43
44 Total. Add amounts in column (f). See the instructions for where to report                                             44
916252 12-12-19                                                                                                                                                     Form 4562 (2019)
            Case 21-10744-JTD       Doc 1    Filed 04/24/21   Page 48 of 62

Election Not to Claim the Additional First Year
 Depreciation Allowable Under IRC Sec. 168(k)




Augustus Intelligence Inc.
One World Trade Ctr, 77th Fl, Ste D
New York , NY 10007


Employer Identification Number:          XX-XXXXXXX


For the Year Ending December 31, 2019


Augustus Intelligence Inc., hereby elects, pursuant to IRC Sec.
168(k)(7), not to claim the additional depreciation allowable under
IRC Sec. 168(k) for the following qualifying property placed in
service during the tax year ending December 31, 2019.


All   property   in   the   3 year class.
All   property   in   the   5 year class.
All   property   in   the   7 year class.
All   property   in   the   10 year class.
All   property   in   the   15 year class.


See attached Form 4562.
          Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 49 of 62

Section 1.263(a)-1(f) De Minimis Safe Harbor Election




Augustus Intelligence Inc.
One World Trade Ctr, 77th Fl, Ste D
New York , NY 10007


Employer Identification Number:   XX-XXXXXXX


For the Year Ending December 31, 2019


Augustus Intelligence Inc. is making the de minimis safe harbor
election under Reg. Sec. 1.263(a)-1(f).
                Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 50 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                        OTHER INCOME                    STATEMENT 1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                      AMOUNT
}}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
ACCRUAL TO CASH INCOME                                                           1,010,473.
CASH BACK FROM CREDIT CARD                                                          13,341.
                                                                             }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 10                                                      1,023,814.
                                                                             ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                     TAXES AND LICENSES                 STATEMENT 2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                      AMOUNT
}}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
LICENSES AND FEES                                                                    2,449.
PAYROLL TAXES                                                                      232,215.
NEW YORK TAXES - BASED ON INCOME                                                    14,741.
NEW YORK TAXES - OTHER                                                              27,250.
                                                                             }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 17                                                        276,655.
                                                                             ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                          CURRENT YEAR CONTRIBUTIONS             STATEMENT 3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                      AMOUNT
}}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
CONTRIBUTIONS                                                                        1,000.
                                                                             }}}}}}}}}}}}}}
TOTAL CURRENT YEAR CONTRIBUTIONS                                                     1,000.
                                                                             ~~~~~~~~~~~~~~




                                                                     STATEMENT(S) 1, 2, 3
                      Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 51 of 62
AUGUSTUS INTELLIGENCE INC.                                                            XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                                            }}}}}}}}}}

                                          CONTRIBUTIONS                              STATEMENT 4



 CURRENT YEAR CONTRIBUTIONS:
 QUALIFIED CONTRIBUTIONS SUBJECT TO 100% LIMIT
 QUALIFIED CONTRIBUTIONS SUBJECT TO 25% LIMIT
 FOOD INVENTORY CONTRIBUTIONS SUBJECT TO 25% LIMIT
 FOOD INVENTORY CONTRIBUTIONS SUBJECT TO 15% LIMIT
 QUALIFIED CONTRIBUTIONS SUBJECT TO 10% LIMIT                                1,000

 CONTRIBUTION SUBJECT TO LIMITATION:
   CARRYOVER OF PRIOR YEARS UNUSED CONTRIBUTIONS


   FOR   TAX   YEAR   2014
   FOR   TAX   YEAR   2015
   FOR   TAX   YEAR   2016
   FOR   TAX   YEAR   2017
   FOR   TAX   YEAR   2018

   TOTAL CARRYOVER
   CURRENT YEAR CONTRIBUTIONS                                             1,000

   TOTAL CONTRIBUTIONS AVAILABLE                                          1,000
   TAXABLE INCOME LIMITATION AS ADJUSTED                                      0

   EXCESS CONTRIBUTIONS                                                   1,000

   ALLOWABLE CONTRIBUTIONS DEDUCTION                                                               0

 TOTAL CONTRIBUTION DEDUCTION                                                                      0




                                                                                   STATEMENT(S) 4
               Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 52 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                      OTHER DEDUCTIONS                  STATEMENT 5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
BANK CHARGE                                                                        21,693.
BUSINESS EXPENSES                                                                 176,632.
COMPUTER ACCESSORIES                                                               35,327.
CONFERENCE EXPENSE                                                                  1,209.
DUES & SUBSCRIPTIONS                                                                3,610.
FRAUD                                                                             105,432.
IMMIGRATION FEE                                                                        220.
INSURANCE                                                                          15,185.
LEGAL & PROFESSIONAL FEE                                                        2,873,453.
MEALS                                                                              51,731.
MISC. EXPENSE                                                                          970.
MOVING EXPENSE                                                                     41,193.
OFFICE SUPPLIES                                                                    91,774.
PAYROLL PROCESSING FEE                                                             13,070.
PHONE & INTERNET EXPENSES                                                           9,873.
POSTAGE & DELIVERY                                                                  3,025.
REALIZED FX LOSS                                                                    2,212.
RECRUITMENT EXPENSE                                                               225,590.
REDUCED RESEARCH EXPENSES FROM FORM 6765                                         -173,597.
SOFTWARE & LICENSING                                                               67,108.
TRAINING                                                                            4,431.
TRAVEL EXPENSE                                                                    628,082.
UTILITIES                                                                              260.
WORKERS' COMPENSATION INSURANCE                                                     6,271.
                                                                            }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 26                                                     4,204,754.
                                                                            ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                         NET OPERATING LOSS DEDUCTION            STATEMENT 6
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                  LOSS
                               PREVIOUSLY         LOSS         AVAILABLE
TAX YEAR    LOSS SUSTAINED       APPLIED        REMAINING      THIS YEAR
}}}}}}}}    }}}}}}}}}}}}}}   }}}}}}}}}}}}}}   }}}}}}}}}}}}}} }}}}}}}}}}}}}}
12/31/16            4,675.                             4,675.        4,675.
12/31/17           69,727.                            69,727.       69,727.
12/31/18          374,906.                          374,906.       374,906.
                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
NOL AVAILABLE THIS YEAR                             449,308.       449,308.
                                              ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                                        STATEMENT(S) 5, 6
               Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 53 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                   OTHER CURRENT ASSETS                STATEMENT 7
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                        BEGINNING OF    END OF TAX
DESCRIPTION                                               TAX YEAR         YEAR
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
DEPOSIT                                                            0.        39,496.
EMPLOYEE ADVANCES                                                  0.       201,825.
                                                       }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 6                                        0.       241,321.
                                                       ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                    OTHER INVESTMENTS                  STATEMENT 8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                        BEGINNING OF    END OF TAX
DESCRIPTION                                               TAX YEAR         YEAR
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
INVESTMENT IN AUG. INTEL. TR, R.E.G.                          65,813.              0.
INVESTMENT IN AUGUSTUS INTELLIGENCE, GMBH                          0.       252,461.
INVESTMENT IN AUGUSTUS ITALIA                                 55,612.        38,007.
INVESTMENTSI N AUGUSTUS COMMERCE, LLC                              0.     1,319,238.
                                                       }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 9                                  121,425.     1,609,706.
                                                       ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                       OTHER ASSETS                    STATEMENT 9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                        BEGINNING OF    END OF TAX
DESCRIPTION                                               TAX YEAR         YEAR
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
DUE FROM USQL, LLC                                           218,764.       576,200.
                                                       }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 14                                 218,764.       576,200.
                                                       ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                 OTHER CURRENT LIABILITIES             STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                        BEGINNING OF    END OF TAX
DESCRIPTION                                               TAX YEAR         YEAR
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
CREDIT CARD PAYABLE                                            2,021.       257,993.
DUE TO AUGUSTUS COLLECTIVE, LLC                               44,208.        48,028.
                                                       }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 18                                  46,229.       306,021.
                                                       ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                               STATEMENT(S) 7, 8, 9, 10
               Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 54 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-2          UNAPPROPRIATED RETAINED EARNINGS -         STATEMENT 11
                               OTHER DECREASES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
PRIOR PERIOD ADJUSTMENT- NO TAX AFFECT                                            200,654.
                                                                            }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-2, LINE 6                                                     200,654.
                                                                            ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                           UNUSED CAPITAL LOSS DEDUCTION         STATEMENT 12
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                                     LOSS
                                                  PREVIOUSLY        LOSS
                  TAX YEAR     LOSS SUSTAINED       APPLIED       REMAINING
                  }}}}}}}}     }}}}}}}}}}}}}}   }}}}}}}}}}}}}}  }}}}}}}}}}}}}}
                  12/31/18           200,000.                0.       200,000.
                                                                }}}}}}}}}}}}}}
UNUSED CAPITAL LOSS AVAILABLE THIS YEAR                               200,000.
                                                                ~~~~~~~~~~~~~~




                                                                     STATEMENT(S) 11, 12
                  Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 55 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1125-A             ADDITIONAL SECTION 263A COSTS            STATEMENT 13
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                        AMOUNT
}}}}}}}}}}}                                                                    }}}}}}}}}}}}}}
COGS-HOSTING                                                                              96.
COGS-RESEARCH & DEVELOPMENT                                                            3,750.
                                                                               }}}}}}}}}}}}}}
TOTAL TO LINE 4                                                                        3,846.
                                                                               ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3            TOTAL ACCRUAL TO CASH ADJUSTMENT         STATEMENT 14
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                    INCOME                                         INCOME
                                    (LOSS)                                         (LOSS)
                                  PER INCOME       TEMPORARY   PERMANENT           PER TAX
DESCRIPTION                        STATEMENT      DIFFERENCE DIFFERENCE            RETURN
}}}}}}}}}}}                       }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}        }}}}}}}}}}}
ACCRUAL TO CASH INCOME             1,010,473.                          0.         1,010,473.
                                  }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}        }}}}}}}}}}}
TOTAL                              1,010,473.                          0.         1,010,473.
                                  ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~        ~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3       OTHER INCOME (LOSS) AND EXPENSE / DEDUCTION   STATEMENT 15
                            ITEMS WITH NO DIFFERENCES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                  PER INCOME       PER TAX
DESCRIPTION                                                        STATEMENT       RETURN
}}}}}}}}}}}                                                       }}}}}}}}}}}    }}}}}}}}}}}
OTHER INCOME (LOSS) - SEE STATEMENT                                   49,962.        49,962.
OTHER EXPENSE / DEDUCTION - SEE STATEMENT                         -8,107,427.    -8,107,427.
                                                                  }}}}}}}}}}}    }}}}}}}}}}}
TOTAL TO SCHEDULE M-3, PART II, LINE 28                           -8,057,465.    -8,057,465.
                                                                  ~~~~~~~~~~~    ~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3      OTHER INCOME (LOSS) ITEMS WITH NO DIFFERENCES  STATEMENT 16
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                    INCOME      INCOME
                                                                    (LOSS)      (LOSS)
                                                                  PER INCOME    PER TAX
DESCRIPTION                                                        STATEMENT    RETURN
}}}}}}}}}}}                                                       }}}}}}}}}}} }}}}}}}}}}}
CASH BACK FROM CREDIT CARD                                            13,341.     13,341.
GROSS RECEIPTS OR SALES                                               36,621.     36,621.
                                                                  }}}}}}}}}}} }}}}}}}}}}}
TOTAL TO SCHEDULE M-3, PART II, LINE 28                               49,962.     49,962.
                                                                  ~~~~~~~~~~~ ~~~~~~~~~~~




                                                               STATEMENT(S) 13, 14, 15, 16
                Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 56 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3                 MEALS AND ENTERTAINMENT             STATEMENT 17
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                  EXPENSE                                DEDUCTION
                                PER INCOME       TEMPORARY   PERMANENT    PER TAX
DESCRIPTION                      STATEMENT      DIFFERENCE DIFFERENCE     RETURN
}}}}}}}}}}}                     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}}
ENTERTAINMENT                          686.                       -686.           0.
MEALS AND ENTERTAINMENT            103,461.                    -51,730.     51,731.
                                }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}}
TOTAL                              104,147.                    -52,416.     51,731.
                                ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~ ~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3             CHARITABLE CONTRIBUTION OF CASH         STATEMENT 18
                              AND TANGIBLE PROPERTY
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                 EXPENSE/                                     EXPENSE/
                                 DEDUCTION                                    DEDUCTION
                                PER INCOME       TEMPORARY   PERMANENT         PER TAX
DESCRIPTION                      STATEMENT      DIFFERENCE DIFFERENCE          RETURN
}}}}}}}}}}}                     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}      }}}}}}}}}}}
CONTRIBUTIONS                        1,000.                          0.           1,000.
                                }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}      }}}}}}}}}}}
TOTAL                                1,000.                          0.           1,000.
                                ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~      ~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3             RESEARCH AND DEVELOPMENT COSTS          STATEMENT 19
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                  EXPENSE                            DEDUCTION
                                PER INCOME   TEMPORARY   PERMANENT    PER TAX
DESCRIPTION                      STATEMENT DIFFERENCE DIFFERENCE      RETURN
}}}}}}}}}}}                     }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}}
RESEARCH & DEVELOPMENT CREDIT
ADJUSTMENT                               0.               -173,597.   -173,597.
                                }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}} }}}}}}}}}}}
TOTAL                                    0.               -173,597.   -173,597.
                                ~~~~~~~~~~~ ~~~~~~~~~~~ ~~~~~~~~~~~ ~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3     OTHER EXPENSE/DEDUCTION ITEMS WITH DIFFERENCES  STATEMENT 20
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                 EXPENSE/                                     EXPENSE/
                                 DEDUCTION                                    DEDUCTION
                                PER INCOME       TEMPORARY   PERMANENT         PER TAX
DESCRIPTION                      STATEMENT      DIFFERENCE DIFFERENCE          RETURN
}}}}}}}}}}}                     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}      }}}}}}}}}}}
TRAVEL EXPENSE                     670,202.                    -42,120.         628,082.
                               }}}}}}}}}}}      }}}}}}}}}}} }}}}}}}}}}}      }}}}}}}}}}}
TOTAL TO M-3, PART III, LINE 38    670,202.                    -42,120.         628,082.
                                ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~      ~~~~~~~~~~~




                                                             STATEMENT(S) 17, 18, 19, 20
               Case 21-10744-JTD    Doc 1    Filed 04/24/21   Page 57 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-3              OTHER EXPENSE/DEDUCTION ITEMS          STATEMENT 21
                               WITH NO DIFFERENCES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                  EXPENSE/    EXPENSE/
                                                                  DEDUCTION   DEDUCTION
                                                                 PER INCOME    PER TAX
DESCRIPTION                                                       STATEMENT    RETURN
}}}}}}}}}}}                                                      }}}}}}}}}}} }}}}}}}}}}}
ADVERTISING                                                          17,570.     17,570.
BANK CHARGE                                                          21,693.     21,693.
BUSINESS EXPENSES                                                   176,632.    176,632.
COMPUTER ACCESSORIES                                                 35,327.     35,327.
CONFERENCE EXPENSE                                                    1,209.      1,209.
DUES & SUBSCRIPTIONS                                                  3,610.      3,610.
EMPLOYEE BENEFIT PROGRAMS                                           264,164.    264,164.
FRAUD                                                               105,432.    105,432.
IMMIGRATION FEE                                                         220.        220.
INSURANCE                                                            15,185.     15,185.
LEGAL & PROFESSIONAL FEE                                          2,873,453. 2,873,453.
LICENSES AND FEES                                                     2,449.      2,449.
MISC. EXPENSE                                                           970.        970.
MOVING EXPENSE                                                       41,193.     41,193.
OFFICE SUPPLIES                                                      91,774.     91,774.
OFFICERS COMPENSATION                                               202,950.    202,950.
PAYROLL PROCESSING FEE                                               13,070.     13,070.
PAYROLL TAXES                                                       232,215.    232,215.
PHONE & INTERNET EXPENSES                                             9,873.      9,873.
POSTAGE & DELIVERY                                                    3,025.      3,025.
REALIZED FX LOSS                                                      2,212.      2,212.
RECRUITMENT EXPENSE                                                 225,590.    225,590.
RENTS                                                               562,708.    562,708.
REPAIRS                                                                  38.          38.
SALARIES AND WAGES                                                3,126,795. 3,126,795.
SOFTWARE & LICENSING                                                 67,108.     67,108.
TRAINING                                                              4,431.      4,431.
UTILITIES                                                               260.        260.
WORKERS' COMPENSATION INSURANCE                                       6,271.      6,271.
                                                                 }}}}}}}}}}} }}}}}}}}}}}
TOTAL TO SCHEDULE M-3, PART II, LINE 28                           8,107,427. 8,107,427.
                                                                 ~~~~~~~~~~~ ~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                        OTHER INCOME                    STATEMENT 22
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                              FUNCTIONAL    EXCHANGE
DESCRIPTION                                    CURRENCY       RATE      U.S. DOLLAR
}}}}}}}}}}}                                 }}}}}}}}}}}}}} }}}}}}}}}} }}}}}}}}}}}}}}
OTHER INCOME                                       26,400.    .893000        29,563.
                                            }}}}}}}}}}}}}}            }}}}}}}}}}}}}}
TOTAL TO 5471, SCHEDULE C, LINE 9                  26,400.                   29,563.
                                            ~~~~~~~~~~~~~~            ~~~~~~~~~~~~~~




                                                                       STATEMENT(S) 21, 22
                  Case 21-10744-JTD   Doc 1    Filed 04/24/21   Page 58 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                      OTHER DEDUCTIONS                  STATEMENT 23
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                FUNCTIONAL    EXCHANGE
DESCRIPTION                                      CURRENCY       RATE      U.S. DOLLAR
}}}}}}}}}}}                                   }}}}}}}}}}}}}} }}}}}}}}}} }}}}}}}}}}}}}}
MANAGEMENT FEE                                        9,369.    .893000        10,492.
                                              }}}}}}}}}}}}}}            }}}}}}}}}}}}}}
TOTAL TO 5471, SCHEDULE C, LINE 17                    9,369.                   10,492.
                                              ~~~~~~~~~~~~~~            ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                    OTHER CURRENT ASSETS                STATEMENT 24
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEG. OF ANNUAL END OF ANNUAL
                                                             ACCOUNTING     ACCOUNTING
DESCRIPTION                                                    PERIOD         PERIOD
}}}}}}}}}}}                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PREPAID TAXES                                                      3,732.            92.
LIQUID AVAILABILITY                                               42,290.              0.
                                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 5                         46,022.            92.
                                                           ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                        OTHER ASSETS                    STATEMENT 25
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEG. OF ANNUAL END OF ANNUAL
                                                             ACCOUNTING     ACCOUNTING
DESCRIPTION                                                    PERIOD         PERIOD
}}}}}}}}}}}                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
NOTE RECEIVABLE                                                    1,137.              0.
OTHER ASSETS                                                          304.             0.
                                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 13                         1,441.              0.
                                                           ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                 OTHER CURRENT LIABILITIES              STATEMENT 26
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEG. OF ANNUAL END OF ANNUAL
                                                             ACCOUNTING     ACCOUNTING
DESCRIPTION                                                    PERIOD         PERIOD
}}}}}}}}}}}                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
OTHER ACCRUED EXPENSE                                                 573.           474.
                                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 16                            573.           474.
                                                           ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                                STATEMENT(S) 23, 24, 25, 26
                Case 21-10744-JTD   Doc 1    Filed 04/24/21   Page 59 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                     OTHER LIABILITIES                  STATEMENT 27
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEG. OF ANNUAL END OF ANNUAL
                                                           ACCOUNTING     ACCOUNTING
DESCRIPTION                                                  PERIOD         PERIOD
}}}}}}}}}}}                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
OTHER                                                               347.             0.
PROVISIONS FOR RISK AND CHARGES                                       0.       14,045.
DEBT                                                           494,434.              0.
                                                         }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 19                     494,781.        14,045.
                                                         ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471         AMOUNT AND TYPE OF INDEBTEDNESS OF FOREIGN     STATEMENT 28
                 CORPORATION TO THE RELATED PERSONS DESCRIBED
                    IN REGULATIONS SECTION 1.6046-1(B)(11)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

          0. N/A




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                      OTHER DEDUCTIONS                  STATEMENT 29
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                              FUNCTIONAL    EXCHANGE
DESCRIPTION                                    CURRENCY       RATE      U.S. DOLLAR
}}}}}}}}}}}                                 }}}}}}}}}}}}}} }}}}}}}}}} }}}}}}}}}}}}}}
OTHER OPERATING EXPENSE                             3,479.    .893000         3,896.
                                            }}}}}}}}}}}}}}            }}}}}}}}}}}}}}
TOTAL TO 5471, SCHEDULE C, LINE 17                  3,479.                    3,896.
                                            ~~~~~~~~~~~~~~            ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                    OTHER CURRENT ASSETS                STATEMENT 30
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEG. OF ANNUAL END OF ANNUAL
                                                           ACCOUNTING     ACCOUNTING
DESCRIPTION                                                  PERIOD         PERIOD
}}}}}}}}}}}                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PREPAID ASSET                                                         0.        1,051.
                                                         }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 5                             0.        1,051.
                                                         ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                              STATEMENT(S) 27, 28, 29, 30
                  Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 60 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 5471                 OTHER CURRENT LIABILITIES              STATEMENT 31
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                          BEG. OF ANNUAL END OF ANNUAL
                                                            ACCOUNTING     ACCOUNTING
DESCRIPTION                                                   PERIOD         PERIOD
}}}}}}}}}}}                                               }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ACCRUED EXPENSE                                                        0.        1,685.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO 5471, PAGE 4, SCHEDULE F, LINE 16                             0.        1,685.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
5471 SCHEDULE O        GENERAL SHAREHOLDER INFORMATION           STATEMENT 32
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                 (B) FOR SHAREHOLDER'S LATEST U.S.              (C) DATE
                                 INCOME TAX RETURN FILED INDICATE:              SHAREHOLD
             (A)               }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}            -ER LAST
      NAME, ADDRESS, AND        (1) TYPE     (2)          (3)                   FILED IN-
    IDENTIFYING NUMBER OF       OF RETURN    DATE   INTERNAL REVENUE            FORMATION
    SHAREHOLDER(S) FILING      (ENTER FORM RETURN    SERVICE CENTER             RTN UNDER
        THIS SCHEDULE            NUMBER)    FILED     WHERE FILED               SEC. 6046
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}} }}}}}}}} }}}}}}}}}}}}}}}}            }}}}}}}}}
AUGUSTUS INTELLIGENCE INC      1120        10/15/19 E-FILED
ONE WTC 77TH FL ST D NEW YORK
XX-XXXXXXX




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 8916-A                 OTHER SECTION 263A COSTS             STATEMENT 33
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                  PER INCOME       TEMPORARY       PERMANENT    PER TAX
DESCRIPTION                        STATEMENT      DIFFERENCE      DIFFERENCE    RETURN
}}}}}}}}}}}                       }}}}}}}}}}}     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}
COGS-HOSTING                              96.              0.              0.          96.
COGS-RESEARCH & DEVELOPMENT            3,750.              0.              0.      3,750.
                                  }}}}}}}}}}}     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}
TOTAL TO LINE 2N                       3,846.              0.              0.      3,846.
                                  ~~~~~~~~~~~     ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~




                                                                   STATEMENT(S) 31, 32, 33
                  Case 21-10744-JTD   Doc 1   Filed 04/24/21   Page 61 of 62
AUGUSTUS INTELLIGENCE INC.                                          XX-XXXXXXX
}}}}}}}}}}}}}}}}}}}}}}}}}}                                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 8916-A                   OTHER INTEREST INCOME              STATEMENT 34
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                  PER INCOME       TEMPORARY       PERMANENT    PER TAX
DESCRIPTION                        STATEMENT      DIFFERENCE      DIFFERENCE    RETURN
}}}}}}}}}}}                       }}}}}}}}}}}     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}
INTEREST INCOME                      227,698.              0.              0.    227,698.
                                  }}}}}}}}}}}     }}}}}}}}}}}     }}}}}}}}}}} }}}}}}}}}}}
TOTAL TO PART II, LINE 5             227,698.              0.              0.    227,698.
                                  ~~~~~~~~~~~     ~~~~~~~~~~~     ~~~~~~~~~~~ ~~~~~~~~~~~




                                                                               STATEMENT(S) 34
                                    Case 21-10744-JTD                        Doc 1          Filed 04/24/21                Page 62 of 62

Form
        7004
(Rev. December 2018)
                                            Application for Automatic Extension of Time To File Certain
                                              Business Income Tax, Information, and Other Returns                                                              OMB No. 1545-0233
Department of the Treasury                               | File a separate application for each return.
Internal Revenue Service                    | Go to www.irs.gov/Form7004 for instructions and the latest information.
                  Name                                                                                                                                 Identifying number


Print             AUGUSTUS INTELLIGENCE INC.                                                                                                              XX-XXXXXXX
                  Number, street, and room or suite no. (If P.O. box, see instructions.)
or
Type              ONE WORLD TRADE CTR, 77TH FL, STE D
                  City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country's practice for entering postal code).)


                  NEW YORK, NY                     10007
Note: File request for extension by the due date of the return. See instructions before completing this form.
 Part I Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
1  Enter the form code for the return listed below that this application is for  12
Application                                                                      Form         Application                                                                   Form
Is For:                                                                          Code         Is For:                                                                       Code
Form 706-GS(D)                                                                     01         Form 1120-ND (section 4951 taxes)                                                  20
Form 706-GS(T)                                                                     02         Form 1120-PC                                                                       21
Form 1041 (bankruptcy estate only)                                                 03         Form 1120-POL                                                                      22
Form 1041 (estate other than a bankruptcy estate)                                  04         Form 1120-REIT                                                                     23
Form 1041 (trust)                                                                  05         Form 1120-RIC                                                                      24
Form 1041-N                                                                        06         Form 1120S                                                                         25
Form 1041-QFT                                                                      07         Form 1120-SF                                                                       26
Form 1042                                                                          08         Form 3520-A                                                                        27
Form 1065                                                                          09         Form 8612                                                                          28
Form 1066                                                                          11         Form 8613                                                                          29
Form 1120                                                                          12         Form 8725                                                                          30
Form 1120-C                                                                        34         Form 8804                                                                          31
Form 1120-F                                                                        15         Form 8831                                                                          32
Form 1120-FSC                                                                      16         Form 8876                                                                          33
Form 1120-H                                                                        17         Form 8924                                                                          35
Form 1120-L                                                                        18         Form 8928                                                                          36
Form 1120-ND                                                                       19
 Part II       All Filers Must Complete This Part
2      If the organization is a foreign corporation that does not have an office or place of business in the United States,
       check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
3      If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
       check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
       If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
       covered by this application.
4      If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here                      ~~~~~~~~~~~~ |
5 a The application is for calendar year 2020 , or tax year beginning                                                          , and ending
  b Short tax year. If this tax year is less than 12 months, check the reason:                         Initial return               Final return
             Change in accounting period                Consolidated return to be filed                Other (See instructions - attach explanation.)


6      Tentative total tax    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       6                                  0.

7      Total payments and credits. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              7                                  0.

8 Balance due. Subtract line 7 from line 6. See instructions                                                            8                                  0.
LHA For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                        Form 7004 (Rev. 12-2018)

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE CENTER
OGDEN, UT 84201-0045




019741 04-01-20
